UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number 811-08673 Dreyfus Investment Portfolios (Exact name of Registrant as specified in charter) c/o The Dreyfus Corporation 200 Park Avenue New York, New York 10166 (Address of principal executive offices) (Zip code) John Pak, Esq. 200 Park Avenue New York, New York 10166 (Name and address of agent for service) Registrant's telephone number, including area code: (212) 922-6000 Date of fiscal year end: 12/31 Date of reporting period: 6/30/15 FORM N-CSR Item 1. Reports to Stockholders. Dreyfus Investment Portfolios, Core Value Portfolio SEMIANNUAL REPORT June 30, 2015 The views expressed in this report reflect those of the portfolio manager only through the end of the period covered and do not necessarily represent the views of Dreyfus or any other person in the Dreyfus organization. Any such views are subject to change at any time based upon market or other conditions and Dreyfus disclaims any responsibility to update such views.These views may not be relied on as investment advice and, because investment decisions for a Dreyfus fund are based on numerous factors, may not be relied on as an indication of trading intent on behalf of any Dreyfus fund. Not FDIC-Insured • Not Bank-Guaranteed • May Lose Value Contents THE FUND 2 A Letter from the President 3 Discussion of Fund Performance 6 Understanding Your Fund’s Expenses 6 Comparing Your Fund’s Expenses With Those of Other Funds 7 Statement of Investments 11 Statement of Assets and Liabilities 12 Statement of Operations 13 Statement of Changes in Net Assets 15 Financial Highlights 17 Notes to Financial Statements FOR MORE INFORMATION Back Cover Dreyfus Investment Portfolios, Core Value Portfolio The Fund A LETTER FROM THE PRESIDENT Dear Shareholder: We are pleased to present this semiannual report for Dreyfus Investment Portfolios, Core Value Portfolio, covering the six-month period from January 1, 2015, through June 30, 2015. For information about how the fund performed during the reporting period, as well as general market perspectives, we provide a Discussion of Fund Performance on the pages that follow. The U.S. stock market proved volatile on its way to posting modest gains over the first half of 2015. Investors were worried when the economic recovery stalled during the first quarter of the year due to unusually harsh winter weather, a strengthening U.S. dollar, and expected increases in short-term interest rates. These fears waned during the second quarter, when economic growth seemed to regain momentum. While a number of headwinds remained, investors were encouraged by better employment data, stronger housing markets, and stabilizing currency exchange rates. We expect economic uncertainty and bouts of market volatility to persist over the near term as Europe continues to struggle with instability in Greece, China addresses a stubborn economic slowdown, geopolitical conflicts flare across the Middle East, and U.S. investors await the first in a series of short-term interest rate hikes. We remain more optimistic regarding the economy’s long-term outlook, which we believe should be supported by improved consumer and business confidence as well as aggressively accommodative monetary policies from many of the world’s major central banks.As always, we urge you to discuss these observations with your financial advisor, who can help you assess their implications for your investment portfolio. Thank you for your continued confidence and support. J. Charles Cardona President The Dreyfus Corporation July 15, 2015 2 DISCUSSION OF FUND PERFORMANCE For the period of January 1, 2015, through June 30, 2015, as provided by Brian Ferguson, Portfolio Manager Fund and Market Performance Overview For the six-month period ended June 30, 2015, Dreyfus Investment Portfolios, Core Value Portfolio’s Initial shares produced a total return of 2.00%, and its Service shares returned 1.85%. 1 In comparison, the fund’s benchmark, the Russell 1000 ® Value Index, produced a total return of –0.61% for the same period. 2 Broad U.S. equity markets generally advanced modestly during the reporting period amid uneven economic growth, but value-oriented stocks trailed their more growth-oriented counterparts, producing mildly negative returns for the Russell 1000 Value Index. Strong stock selections across several market sectors enabled the fund to outperform its benchmark. The Fund’s Investment Approach The fund seeks long-term growth of capital, with current income as a secondary objective. To pursue its goals, the fund normally invests at least 80% of its net assets, plus any borrowings for investment purposes, in stocks, focusing on stocks of large-cap value companies. When choosing stocks, we use a “bottom-up” stock selection approach, focusing on individual companies, rather than a “top-down” approach that forecasts market trends. A three-step value screening process is used to select stocks based on value, sound business fundamentals, and positive business momentum. The fund typically invests in the stocks of U.S. issuers, and will limit holdings of foreign stocks to 20%. Uneven Economic Growth Constrained Equity Gains In contrast to robust economic gains during much of 2014, the economic recovery proved more uneven over the first half of 2015.The U.S. economy contracted modestly during the first quarter in the face of severe winter weather and a labor slowdown in West Coast ports. Global economic weakness and a strengthening U.S. dollar further weighed on U.S. exporters, and lower oil prices created challenges for energy producers. In this environment, broad measures of stock market performance vacillated between gains and losses over the first few months of the year. The Fund 3 DISCUSSION OF FUND PERFORMANCE (continued) The economy seemed to get back on track in the spring, when labor markets resumed their vigorous gains, housing markets showed renewed signs of strength, oil prices rebounded, and currency exchange rates stabilized. These developments supported higher stock prices through mid-June until concerns regarding a debt crisis in Greece derailed the advance. Commercial and residential construction companies, health care providers, and consumer discretionary companies fared particularly well for the reporting period overall. On the other hand, energy companies and richly valued, dividend-paying utilities lagged, undermining results for the fund’s value-oriented benchmark. Individual Stock Selections Boosted Fund Results The fund’s disciplined investment process identified relatively strong performing stocks in several industry groups.The fund outperformed its benchmark by the largest margin in the energy sector, where returns benefited from lack of exposure to most large, integrated oil and gas giants, such as Exxon Mobil and Chevron, which struggled with demand uncertainty and limited potential for production growth. In contrast, exposure to petroleum refiners Phillips 66 and Valero Energy , and to oil service company Schlumberger, bolstered relative performance. In the health care sector, overweighted sector exposure and good individual stock selections added value. Top performers included drug makers, such as pharmaceutical firm Mylan , and equipment and services providers, such as pharmaceutical care manager Omnicare and health care insurer Aetna. Notably strong performers in other sectors included construction materials producers Martin Marietta Materials and Vulcan Materials, both of which gained ground due to increasing commercial and residential real estate construction activity and greater government support for infrastructure projects. The fund underperformed its benchmark to a significant degree only in the information technology and consumer discretionary sectors. Much of the fund’s weakness among technology companies stemmed from semiconductor equipment maker Applied Materials, which was hurt by regulatory opposition to a planned merger and disappointing demand in the desktop computer market. In the consumer discretionary sector, several media holdings, such as Twenty-First Century Fox and Viacom, encountered a soft upfront advertising selling season that dampened investor enthusiasm. 4 Positioned for Continued U.S. Economic Growth As of the end of the reporting period, we have seen evidence of broad-based strength in the U.S. economy, including a rebounding housing market, encouraging jobs numbers, and improving consumer confidence. At the same time, equity valuations appear reasonable in light of higher corporate earnings and revenues. Therefore, we believe equity markets are well positioned for further appreciation during the second half of 2015 and beyond. We have allocated the fund’s assets to continue to benefit from a constructive market environment, increasing exposure in areas where valuations appear particularly attractive, such as the energy sector, and taking profits in other areas where valuations have risen, such as the health care sector. In contrast, the fund currently holds no exposure to defensive, dividend-paying stocks of utilities, telecommunications companies, and real estate investment trusts in light of rising interest rates and rich valuations. July 15, 2015 Please note the position in any security highlighted with italicized typeface was sold during the reporting period. Equity funds are subject generally to market, market sector, market liquidity, issuer, and investment style risks, among other factors, to varying degrees, all of which are more fully described in the fund’s prospectus. The fund is only available as a funding vehicle under variable life insurance policies or variable annuity contracts issued by insurance companies. Individuals may not purchase shares of the fund directly. A variable annuity is an insurance contract issued by an insurance company that enables investors to accumulate assets on a tax-deferred basis for retirement or other long-term goals.The investment objective and policies of Dreyfus Investment Portfolios, Core Value Portfolio made available through insurance products may be similar to other funds managed or advised by Dreyfus. However, the investment results of the fund may be higher or lower than, and may not be comparable to, those of any other Dreyfus fund. 1 Total return includes reinvestment of dividends and any capital gains paid. Past performance is no guarantee of future results. Share price and investment return fluctuate such that upon redemption, fund shares may be worth more or less than their original cost. 2 SOURCE: LIPPER INC. — Reflects the reinvestment of dividends and, where applicable, capital gain distributions.The Russell 1000 ® Value Index is an unmanaged index which measures the performance of those Russell 1000 ® companies with lower price-to-book ratios and lower forecasted growth values. Investors cannot invest directly in any index. The Fund 5 UNDERSTANDING YOUR FUND’S EXPENSES (Unaudited) As a mutual fund investor, you pay ongoing expenses, such as management fees and other expenses. Using the information below, you can estimate how these expenses affect your investment and compare them with the expenses of other funds.You also may pay one-time transaction expenses, including sales charges (loads), redemption fees and expenses associated with variable annuity or insurance contracts, which are not shown in this section and would have resulted in higher total expenses. For more information, see your fund’s prospectus or talk to your financial adviser. Review your fund’s expenses The table below shows the expenses you would have paid on a $1,000 investment in Dreyfus Investment Portfolios, CoreValue Portfolio from January 1, 2015 to June 30, 2015. It also shows how much a $1,000 investment would be worth at the close of the period, assuming actual returns and expenses. Expenses and Value of a $1,000 Investment assuming actual returns for the six months ended June 30, 2015 Initial Shares Service Shares Expenses paid per $1,000 † $ 5.26 $ 6.51 Ending value (after expenses) $ 1,020.00 $ 1,018.50 COMPARING YOUR FUND’S EXPENSES WITH THOSE OF OTHER FUNDS (Unaudited) Using the SEC’s method to compare expenses The Securities and Exchange Commission (SEC) has established guidelines to help investors assess fund expenses. Per these guidelines, the table below shows your fund’s expenses based on a $1,000 investment, assuming a hypothetical 5% annualized return. You can use this information to compare the ongoing expenses (but not transaction expenses or total cost) of investing in the fund with those of other funds. All mutual fund shareholder reports will provide this information to help you make this comparison. Please note that you cannot use this information to estimate your actual ending account balance and expenses paid during the period. Expenses and Value of a $1,000 Investment assuming a hypothetical 5% annualized return for the six months ended June 30, 2015 Initial Shares Service Shares Expenses paid per $1,000 † $ 5.26 $ 6.51 Ending value (after expenses) $ 1,019.59 $ 1,018.35 † Expenses are equal to the fund’s annualized expense ratio of 1.05% for Initial shares and 1.30% for Service shares, multiplied by the average account value over the period, multiplied by 181/365 (to reflect the one-half year period). 6 STATEMENT OF INVESTMENTS June 30, 2015 (Unaudited) Common Stocks—99.5% Shares Value ($) Automobiles & Components—.5% Delphi Automotive 1,957 Banks—11.6% Bank of America 36,736 625,247 Citigroup 20,440 1,129,106 JPMorgan Chase & Co. 21,373 1,448,234 PNC Financial Services Group 4,326 413,782 Zions Bancorporation 8,140 258,323 Capital Goods—7.2% Honeywell International 6,287 641,085 Northrop Grumman 2,779 440,833 Owens Corning 6,407 264,289 Raytheon 2,351 224,944 United Technologies 7,418 822,879 Commercial & Professional Services—.5% Tyco International 4,101 Consumer Durables & Apparel—.8% PVH 2,409 Consumer Services—1.5% Carnival 10,450 Diversified Financials—14.5% Berkshire Hathaway, Cl. B 6,064 a 825,371 Capital One Financial 5,265 463,162 Charles Schwab 10,363 338,352 E*TRADE Financial 8,444 a 252,898 Goldman Sachs Group 4,386 915,753 Leucadia National 7,144 173,456 Morgan Stanley 16,893 655,279 TD Ameritrade Holding 9,167 337,529 Voya Financial 18,935 879,909 Energy—13.5% Anadarko Petroleum 8,065 629,554 EOG Resources 9,276 812,114 Occidental Petroleum 20,601 1,602,140 The Fund 7 STATEMENT OF INVESTMENTS (Unaudited) (continued) Common Stocks (continued) Shares Value ($) Energy (continued) Phillips 66 8,600 692,816 Schlumberger 9,025 777,865 Exchange-Traded Funds—.2% iShares Russell 1000 Value ETF 629 Food & Staples Retailing—2.6% CVS Health 6,346 665,568 Rite Aid 22,299 a 186,197 Food, Beverage & Tobacco—6.2% Coca-Cola Enterprises 10,971 476,580 ConAgra Foods 8,401 367,292 Molson Coors Brewing, Cl. B 4,540 316,937 Mondelez International, Cl. A 6,795 279,546 PepsiCo 6,914 645,353 Health Care Equipment & Services—5.0% Aetna 2,525 321,837 Boston Scientific 14,124 a 249,995 Cardinal Health 7,642 639,253 Cigna 1,787 289,494 Express Scripts Holding 1,870 a 166,318 Insurance—5.4% American International Group 9,699 599,592 FNF Group 4,544 168,083 Hartford Financial Services Group 8,048 334,555 Prudential Financial 8,137 712,150 Materials—4.9% Martin Marietta Materials 2,927 414,200 Mosaic 7,300 342,005 Newmont Mining 10,866 253,830 Packaging Corporation of America 3,538 221,090 Vulcan Materials 4,952 415,621 8 Common Stocks (continued) Shares Value ($) Media—2.8% CBS, Cl. B 3,786 210,123 Interpublic Group of Companies 19,861 382,721 Viacom, Cl. B 5,124 331,215 Pharmaceuticals, Biotech & Life Sciences—8.9% AbbVie 3,873 260,227 Agilent Technologies 4,006 154,551 Bristol-Myers Squibb 3,846 255,913 Eli Lilly & Co. 5,758 480,735 Merck & Co. 13,709 780,453 Pfizer 30,951 1,037,787 Real Estate—.7% Communications Sales & Leasing 9,944 Retailing—.9% Liberty Interactive, Cl. A 5,648 a 156,732 Staples 10,051 153,881 Semiconductors & Semiconductor Equipment—3.4% Applied Materials 20,685 397,566 Microchip Technology 5,162 b 244,808 Texas Instruments 9,276 477,807 Software & Services—3.0% Google, Cl. A 611 a 329,964 Oracle 16,720 673,816 Technology Hardware & Equipment—5.2% Apple 2,663 334,007 Cisco Systems 37,102 1,018,821 EMC 6,375 168,236 Hewlett-Packard 5,614 168,476 Western Digital 686 53,796 Telecommunication Services—.0% Windstream Holdings 1 6 The Fund 9 STATEMENT OF INVESTMENTS (Unaudited) (continued) Common Stocks (continued) Shares Value ($) Transportation—.2% Delta Air Lines 1,948 Total Common Stocks (cost $27,916,074) Other Investment—.2% Registered Investment Company; Dreyfus Institutional Preferred Plus Money Market Fund (cost $59,958) 59,958 c Total Investments (cost $27,976,032) % Cash and Receivables (Net) .3 % Net Assets % ETF—Exchange-Traded Funds a Non-income producing security. b Security, or portion thereof, on loan.At June 30, 2015, the value of the fund’s securities on loan was $244,808 and the value of the collateral held by the fund was $249,558, consisting of U.S. Government & Agency securities. c Investment in affiliated money market mutual fund. Portfolio Summary (Unaudited) † Value (%) Value (%) Diversified Financials 14.5 Software & Services 3.0 Energy 13.5 Media 2.8 Banks 11.6 Food & Staples Retailing 2.6 Pharmaceuticals, Consumer Services 1.5 Biotech & Life Sciences 8.9 Retailing .9 Capital Goods 7.2 Consumer Durables & Apparel .8 Food, Beverage & Tobacco 6.2 Real Estate .7 Insurance 5.4 Automobiles & Components .5 Technology Hardware & Equipment 5.2 Commercial & Professional Services .5 Health Care Equipment & Services 5.0 Exchange-Traded Funds .2 Materials 4.9 Money Market Investment .2 Semiconductors & Transportation .2 Semiconductor Equipment 3.4 † Based on net assets. See notes to financial statements. 10 STATEMENT OF ASSETS AND LIABILITIES June 30, 2015 (Unaudited) Cost Value Assets ($): Investments in securities—See Statement of Investments (including securities on loan, valued at $244,808)—Note 1(b) Unaffiliated issuers 27,916,074 33,270,749 Affiliated issuers 59,958 59,958 Cash 13,381 Receivable for investment securities sold 505,211 Dividends and securities lending income receivable 47,453 Prepaid expenses 214 Liabilities ($): Due to The Dreyfus Corporation and affiliates—Note 3(b) 33,000 Payable for investment securities purchased 405,074 Payable for shares of Beneficial Interest redeemed 442 Accrued expenses 26,943 Net Assets ($) Composition of Net Assets ($): Paid-in capital 24,905,384 Accumulated undistributed investment income—net 110,380 Accumulated net realized gain (loss) on investments 3,061,068 Accumulated net unrealized appreciation (depreciation) on investments 5,354,675 Net Assets ($) Net Asset Value Per Share Initial Shares Service Shares Net Assets ($) 21,161,460 12,270,047 Shares Outstanding 1,151,772 663,216 Net Asset Value Per Share ($) See notes to financial statements. The Fund 11 STATEMENT OF OPERATIONS Six Months Ended June 30, 2015 (Unaudited) Investment Income ($): Income: Cash dividends: Unaffiliated issuers 306,893 Affiliated issuers 34 Income from securities lending—Note 1(b) 138 Total Income Expenses: Management fee—Note 3(a) 128,356 Professional fees 23,952 Distribution fees—Note 3(b) 15,963 Custodian fees—Note 3(b) 8,565 Prospectus and shareholders’ reports 4,210 Trustees’ fees and expenses—Note 3(c) 4,142 Loan commitment fees—Note 2 206 Shareholder servicing costs—Note 3(b) 78 Registration fees 26 Miscellaneous 10,290 Total Expenses Investment Income—Net Realized and Unrealized Gain (Loss) on Investments—Note 4 ($): Net realized gain (loss) on investments 3,091,208 Net unrealized appreciation (depreciation) on investments (2,526,183 ) Net Realized and Unrealized Gain (Loss) on Investments Net Increase in Net Assets Resulting from Operations See notes to financial statements. 12 STATEMENT OF CHANGES IN NET ASSETS Six Months Ended June 30, 2015 Year Ended (Unaudited) December 31, 2014 Operations ($): Investment income—net 111,277 239,109 Net realized gain (loss) on investments 3,091,208 3,701,793 Net unrealized appreciation (depreciation) on investments (2,526,183 ) (610,487 ) Net Increase (Decrease) in Net Assets Resulting from Operations Dividends to Shareholders from ($): Investment income—net: Initial Shares (171,896 ) (188,166 ) Service Shares (67,061 ) (89,796 ) Net realized gain on investments: Initial Shares (2,336,587 ) (839,299 ) Service Shares (1,374,475 ) (558,750 ) Total Dividends ) ) Beneficial Interest Transactions ($): Net proceeds from shares sold: Initial Shares 410,047 851,659 Service Shares 278,376 541,196 Dividends reinvested: Initial Shares 2,508,483 1,027,465 Service Shares 1,441,536 648,546 Cost of shares redeemed: Initial Shares (1,317,764 ) (1,881,022 ) Service Shares (1,417,141 ) (4,095,821 ) Increase (Decrease) in Net Assets from Beneficial Interest Transactions ) Total Increase (Decrease) in Net Assets ) ) Net Assets ($): Beginning of Period 34,801,687 36,055,260 End of Period Undistributed investment income—net 110,380 238,060 The Fund 13 STATEMENT OF CHANGES IN NET ASSETS (continued) Six Months Ended June 30, 2015 Year Ended (Unaudited) December 31, 2014 Capital Share Transactions: Initial Shares Shares sold 20,708 43,490 Shares issued for dividends reinvested 137,980 54,220 Shares redeemed (68,426 ) (96,765 ) Net Increase (Decrease) in Shares Outstanding Service Shares Shares sold 14,484 28,025 Shares issued for dividends reinvested 78,687 34,009 Shares redeemed (72,849 ) (210,996 ) Net Increase (Decrease) in Shares Outstanding ) See notes to financial statements. 14 FINANCIAL HIGHLIGHTS The following tables describe the performance for each share class for the fiscal periods indicated. All information (except portfolio turnover rate) reflects financial results for a single fund share.Total return shows how much your investment in the fund would have increased (or decreased) during each period, assuming you had reinvested all dividends and distributions. The fund’s total returns do not reflect expenses associated with variable annuity or insurance contracts.These figures have been derived from the fund’s financial statements. Six Months Ended June 30, 2015 Year Ended December 31, Initial Shares (Unaudited) 2014 2013 2012 2011 2010 Per Share Data ($): Net asset value, beginning of period 20.38 19.43 14.28 12.17 13.06 11.70 Investment Operations: Investment income—net a .07 .15 .16 .19 .11 .13 Net realized and unrealized gain (loss) on investments .31 1.78 5.20 2.04 (.85 ) 1.40 Total from Investment Operations .38 1.93 5.36 2.23 (.74 ) 1.53 Distributions: Dividends from investment income—net (.16 ) (.18 ) (.21 ) (.12 ) (.15 ) (.17 ) Dividends from net realized gain on investments (2.23 ) (.80 ) — Total Distributions (2.39 ) (.98 ) (.21 ) (.12 ) (.15 ) (.17 ) Net asset value, end of period 18.37 20.38 19.43 14.28 12.17 13.06 Total Return (%) 2.00 b 10.31 37.87 18.34 (5.82 ) 13.21 Ratios/Supplemental Data (%): Ratio of total expenses to average net assets 1.05 c 1.03 1.02 1.05 1.02 .96 Ratio of net expenses to average net assets 1.05 c 1.03 .99 .80 .94 .96 Ratio of net investment income to average net assets .74 c .79 .95 1.43 .86 1.12 Portfolio Turnover Rate 54.47 b 66.78 65.33 67.59 83.87 57.06 Net Assets, end of period ($ x 1,000) 21,161 21,637 20,605 16,630 15,421 17,660 a Based on average shares outstanding. b Not annualized. c Annualized. See notes to financial statements. The Fund 15 FINANCIAL HIGHLIGHTS (continued) Six Months Ended June 30, 2015 Year Ended December 31, Service Shares (Unaudited) 2014 2013 2012 2011 2010 Per Share Data ($): Net asset value, beginning of period 20.48 19.51 14.34 12.23 13.12 11.77 Investment Operations: Investment income—net a .05 .11 .12 .16 .08 .10 Net realized and unrealized gain (loss) on investments .31 1.79 5.22 2.04 (.86 ) 1.41 Total from Investment Operations .36 1.90 5.34 2.20 (.78 ) 1.51 Distributions: Dividends from investment income—net (.11 ) (.13 ) (.17 ) (.09 ) (.11 ) (.16 ) Dividends from net realized gain on investments (2.23 ) (.80 ) — Total Distributions (2.34 ) (.93 ) (.17 ) (.09 ) (.11 ) (.16 ) Net asset value, end of period 18.50 20.48 19.51 14.34 12.23 13.12 Total Return (%) 1.85 b 10.09 37.52 18.02 (6.03 ) 12.93 Ratios/Supplemental Data (%): Ratio of total expenses to average net assets 1.30 c 1.28 1.27 1.30 1.27 1.21 Ratio of net expenses to average net assets 1.30 c 1.28 1.24 1.05 1.19 1.21 Ratio of net investment income to average net assets .49 c .54 .70 1.17 .59 .87 Portfolio Turnover Rate 54.47 b 66.78 65.33 67.59 83.87 57.06 Net Assets, end of period ($ x 1,000) 12,270 13,165 15,451 12,560 12,875 16,832 a Based on average shares outstanding. b Not annualized. c Annualized. See notes to financial statements. 16 NOTES TO FINANCIAL STATEMENTS (Unaudited) NOTE 1—Significant Accounting Policies: Core Value Portfolio (the “fund”) is a separate diversified series of Dreyfus Investment Portfolios (the “Company”), which is registered under the Investment Company Act of 1940, as amended (the “Act”), as an open-end management investment company and operates as a series company currently offering four series, including the fund.The fund is only offered to separate accounts established by insurance companies to fund variable annuity contracts and variable life insurance policies. The fund’s investment objective is to seek long-term capital growth. The Dreyfus Corporation (the “Manager” or “Dreyfus”), a wholly-owned subsidiary of The Bank of New York Mellon Corporation (“BNY Mellon”), serves as the fund’s investment adviser. MBSC Securities Corporation (the “Distributor”), a wholly-owned subsidiary of Dreyfus, is the distributor of the fund’s shares, which are sold to the public without a sales charge. The fund is authorized to issue an unlimited number of $.001 par value shares of Beneficial Interest in each of the following classes of shares: Initial and Service. Each class of shares has identical rights and privileges, except with respect to the Distribution Plan and the expenses borne by each class, the allocation of certain transfer agency costs, and certain voting rights. Income, expenses (other than expenses attributable to a specific class), and realized and unrealized gains or losses on investments are allocated to each class of shares based on its relative net assets. The Company accounts separately for the assets, liabilities and operations of each series. Expenses directly attributable to each series are charged to that series’ operations; expenses which are applicable to all series are allocated among them on a pro rata basis. The Financial Accounting Standards Board (“FASB”) Accounting Standards Codification (“ASC”) is the exclusive reference of authoritative U.S. generally accepted accounting principles (“GAAP”) recognized by the FASB to be applied by nongovernmental entities. Rules and interpretive releases of the Securities and Exchange Commission (“SEC”) The Fund 17 NOTES TO FINANCIAL STATEMENTS (Unaudited) (continued) under authority of federal laws are also sources of authoritative GAAP for SEC registrants. The fund’s financial statements are prepared in accordance with GAAP, which may require the use of management estimates and assumptions. Actual results could differ from those estimates. The Company enters into contracts that contain a variety of indemnifications. The fund’s maximum exposure under these arrangements is unknown.The fund does not anticipate recognizing any loss related to these arrangements. (a) Portfolio valuation: The fair value of a financial instrument is the amount that would be received to sell an asset or paid to transfer a liability in an orderly transaction between market participants at the measurement date (i.e., the exit price). GAAP establishes a fair value hierarchy that prioritizes the inputs of valuation techniques used to measure fair value. This hierarchy gives the highest priority to unadjusted quoted prices in active markets for identical assets or liabilities (Level 1 measurements) and the lowest priority to unobservable inputs (Level 3 measurements). Additionally, GAAP provides guidance on determining whether the volume and activity in a market has decreased significantly and whether such a decrease in activity results in transactions that are not orderly. GAAP requires enhanced disclosures around valuation inputs and techniques used during annual and interim periods. Various inputs are used in determining the value of the fund’s investments relating to fair value measurements.These inputs are summarized in the three broad levels listed below: Level 1 —unadjusted quoted prices in active markets for identical investments. Level 2 —other significant observable inputs (including quoted prices for similar investments, interest rates, prepayment speeds, credit risk, etc.). Level 3 —significant unobservable inputs (including the fund’s own assumptions in determining the fair value of investments). 18 The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. Changes in valuation techniques may result in transfers in or out of an assigned level within the disclosure hierarchy. Valuation techniques used to value the fund’s investments are as follows: Investments in securities are valued at the last sales price on the securities exchange or national securities market on which such securities are primarily traded. Securities listed on the National Market System for which market quotations are available are valued at the official closing price or, if there is no official closing price that day, at the last sales price. For open short positions, asked prices are used for valuation purposes. Bid price is used when no asked price is available. Registered investment companies that are not traded on an exchange are valued at their net asset value.All of the preceding securities are generally categorized within Level 1 of the fair value hierarchy. Securities not listed on an exchange or the national securities market, or securities for which there were no transactions, are valued at the average of the most recent bid and asked prices. These securities are generally categorized within Level 2 of the fair value hierarchy. Fair valuing of securities may be determined with the assistance of a pricing service using calculations based on indices of domestic securities and other appropriate indicators, such as prices of relevant American Depository Receipts and financial futures. Utilizing these techniques may result in transfers between Level 1 and Level 2 of the fair value hierarchy. When market quotations or official closing prices are not readily available, or are determined not to reflect accurately fair value, such as when the value of a security has been significantly affected by events after the close of the exchange or market on which the security is principally traded (for example, a foreign exchange or market), but before the fund calculates its net asset value, the fund may value these The Fund 19 NOTES TO FINANCIAL STATEMENTS (Unaudited) (continued) investments at fair value as determined in accordance with the procedures approved by the Company’s Board of Trustees (the “Board”). Certain factors may be considered when fair valuing investments such as: fundamental analytical data, the nature and duration of restrictions on disposition, an evaluation of the forces that influence the market in which the securities are purchased and sold, and public trading in similar securities of the issuer or comparable issuers. These securities are either categorized within Level 2 or 3 of the fair value hierarchy depending on the relevant inputs used. For restricted securities where observable inputs are limited, assumptions about market activity and risk are used and are generally categorized within Level 3 of the fair value hierarchy. The following is a summary of the inputs used as of June 30, 2015 in valuing the fund’s investments: Level 2—Other Level 3— Level 1— Significant Significant Unadjusted Observable Unobservable Quoted Prices Inputs Inputs Total Assets ($) Investments in Securities: Equity Securities— Domestic Common Stocks † 33,205,868 — — Exchange-Traded Funds 64,881 — — Mutual Funds 59,958 — — † See Statement of Investments for additional detailed categorizations. At June 30, 2015, there were no transfers between Level 1 and Level 2 of the fair value hierarchy. (b) Securities transactions and investment income: Securities transactions are recorded on a trade date basis. Realized gains and losses from securities transactions are recorded on the identified cost basis. Dividend income is recognized on the ex-dividend date and interest income, including, where applicable, accretion of discount and amortization of premium on investments, is recognized on the accrual basis. 20 Pursuant to a securities lending agreement with The Bank of New York Mellon, a subsidiary of BNY Mellon and an affiliate of Dreyfus, the fund may lend securities to qualified institutions. It is the fund’s policy that, at origination, all loans are secured by collateral of at least 102% of the value of U.S. securities loaned and 105% of the value of foreign securities loaned. Collateral equivalent to at least 100% of the market value of securities on loan is maintained at all times. Collateral is either in the form of cash, which can be invested in certain money market mutual funds managed by Dreyfus, or U.S. Government and Agency securities.The fund is entitled to receive all dividends, interest and distributions on securities loaned, in addition to income earned as a result of the lending transaction. Should a borrower fail to return the securities in a timely manner, The Bank of New York Mellon is required to replace the securities for the benefit of the fund or credit the fund with the market value of the unreturned securities and is subrogated to the fund’s rights against the borrower and the collateral. During the period ended June 30, 2015, The Bank of New York Mellon earned $43 from lending portfolio securities, pursuant to the securities lending agreement. (c) Affiliated issuers: Investments in other investment companies advised by Dreyfus are defined as “affiliated” under the Act. Investments in affiliated investment companies during the period ended June 30, 2015 were as follows: Affiliated Investment Value Value Net Company 12/31/2014 ($) Purchases ($) Sales ($) 6/30/2015 ($) Assets (%) Dreyfus Institutional Preferred Plus Money Market Fund 47,083 3,674,272 3,661,397 59,958 .2 Dreyfus Institutional Cash Advantage Fund — 819,267 819,267 — — Total .2 The Fund 21 NOTES TO FINANCIAL STATEMENTS (Unaudited) (continued) (d) Dividends to shareholders: Dividends are recorded on the ex-dividend date. Dividends from investment income-net and dividends from net realized capital gains, if any, are normally declared and paid annually, but the fund may make distributions on a more frequent basis to comply with the distribution requirements of the Internal Revenue Code of 1986, as amended (the “Code”). To the extent that net realized capital gains can be offset by capital loss carryovers, it is the policy of the fund not to distribute such gains. Income and capital gain distributions are determined in accordance with income tax regulations, which may differ from GAAP. (e) Federal income taxes: It is the policy of the fund to continue to qualify as a regulated investment company, if such qualification is in the best interests of its shareholders, by complying with the applicable provisions of the Code, and to make distributions of taxable income sufficient to relieve it from substantially all federal income and excise taxes. As of and during the period ended June 30, 2015, the fund did not have any liabilities for any uncertain tax positions.The fund recognizes interest and penalties, if any, related to uncertain tax positions as income tax expense in the Statement of Operations. During the period ended June 30, 2015, the fund did not incur any interest or penalties. Each tax year in the three-year period ended December 31, 2014 remains subject to examination by the Internal Revenue Service and state taxing authorities. The tax character of distributions paid to shareholders during the fiscal year ended December 31, 2014 was as follows: ordinary income $277,962 and long-term capital gains $1,398,049.The tax character of current year distributions will be determined at the end of the current fiscal year. NOTE 2—Bank Lines of Credit: The fund participates with other Dreyfus-managed funds in a $430 million unsecured credit facility led by Citibank, N.A. and a $300 million unsecured credit facility provided by The Bank of New York 22 Mellon (each, a “Facility”), each to be utilized primarily for temporary or emergency purposes, including the financing of redemptions. In connection therewith, the fund has agreed to pay its pro rata portion of commitment fees for each Facility. Interest is charged to the fund based on rates determined pursuant to the terms of the respective Facility at the time of borrowing. During the period ended June 30, 2015, the fund did not borrow under the Facilities. NOTE 3—Management Fee and Other Transactions with Affiliates: (a) Pursuant to a management agreement with Dreyfus, the management fee is computed at the annual rate of .75% of the value of the fund’s average daily net assets and is payable monthly. (b) Under the Distribution Plan adopted pursuant to Rule 12b-1 under the Act, Service shares pay the Distributor for distributing its shares, for servicing and/or maintaining Service shares’ shareholder accounts and for advertising and marketing for Service shares. The Distribution Plan provides for payments to be made at an annual rate of .25% of the value of the Service shares’ average daily net assets.The Distributor may make payments to Participating Insurance Companies and to brokers and dealers acting as principal underwriter for their variable insurance products. The fees payable under the Distribution Plan are payable without regard to actual expenses incurred. During the period ended June 30, 2015, Service shares were charged $15,963 pursuant to the Distribution Plan. The fund has arrangements with the transfer agent and the custodian whereby the fund may receive earnings credits when positive cash balances are maintained, which are used to offset transfer agency and custody fees. For financial reporting purposes, the fund includes net earnings credits as an expense offset in the Statement of Operations. The fund compensates Dreyfus Transfer, Inc., a wholly-owned subsidiary of Dreyfus, under a transfer agency agreement for providing transfer agency and cash management services for the fund. The The Fund 23 NOTES TO FINANCIAL STATEMENTS (Unaudited) (continued) majority of transfer agency fees are comprised of amounts paid on a per account basis, while cash management fees are related to fund subscriptions and redemptions. During the period ended June 30, 2015, the fund was charged $55 for transfer agency services and $5 for cash management services.These fees are included in Shareholder servicing costs in the Statement of Operations. The fund compensates The Bank of NewYork Mellon under a custody agreement for providing custodial services for the fund. These fees are determined based on net assets, geographic region and transaction activity. During the period ended June 30, 2015, the fund was charged $8,565 pursuant to the custody agreement. During the period ended June 30, 2015, the fund was charged $6,240 for services performed by the Chief Compliance Officer and his staff. The components of “Due to The Dreyfus Corporation and affiliates” in the Statement of Assets and Liabilities consist of: management fees $21,203, Distribution Plan fees $2,601, custodian fees $6,008, Chief Compliance Officer fees $3,169 and transfer agency fees $19. (c) Each Board member also serves as a Board member of other funds within the Dreyfus complex. Annual retainer fees and attendance fees are allocated to each fund based on net assets. NOTE 4—Securities Transactions: The aggregate amount of purchases and sales of investment securities, excluding short-term securities, during the period ended June 30, 2015, amounted to $18,627,349 and $20,648,105, respectively. At June 30, 2015, accumulated net unrealized appreciation on investments was $5,354,675, consisting of $5,970,561 gross unrealized appreciation and $615,886 gross unrealized depreciation. At June 30, 2015, the cost of investments for federal income tax purposes was substantially the same as the cost for financial reporting purposes (see the Statement of Investments). 24 For More Information Telephone 1-800-554-4611 or 1-516-338-3300 Mail The Dreyfus Family of Funds, 144 Glenn Curtiss Boulevard, Uniondale, NY 11556-0144 Attn: Investments Division The fund files its complete schedule of portfolio holdings with the Securities and Exchange Commission (“SEC”) for the first and third quarters of each fiscal year on Form N-Q. The fund’s Forms N-Q are available on the SEC’s website at http://www.sec.gov and may be reviewed and copied at the SEC’s Public Reference Room in Washington, DC. Information on the operation of the Public Reference Room may be obtained by calling 1-800-SEC-0330. A description of the policies and procedures that the fund uses to determine how to vote proxies relating to portfolio securities, and information regarding how the fund voted these proxies for the most recent 12-month period ended June 30 is available at http://www.dreyfus.com and on the SEC’s website at http://www.sec.gov. The description of the policies and procedures is also available without charge, upon request, by calling 1-800-DREYFUS. Dreyfus Investment Portfolios, MidCap Stock Portfolio SEMIANNUAL REPORT June 30, 2015 The views expressed in this report reflect those of the portfolio manager only through the end of the period covered and do not necessarily represent the views of Dreyfus or any other person in the Dreyfus organization. Any such views are subject to change at any time based upon market or other conditions and Dreyfus disclaims any responsibility to update such views.These views may not be relied on as investment advice and, because investment decisions for a Dreyfus fund are based on numerous factors, may not be relied on as an indication of trading intent on behalf of any Dreyfus fund. Not FDIC-Insured • Not Bank-Guaranteed • May Lose Value Contents THE FUND 2 A Letter from the President 3 Discussion of Fund Performance 6 Understanding Your Fund’s Expenses 6 Comparing Your Fund’s Expenses With Those of Other Funds 7 Statement of Investments 13 Statement of Assets and Liabilities 14 Statement of Operations 15 Statement of Changes in Net Assets 17 Financial Highlights 19 Notes to Financial Statements FOR MORE INFORMATION Back Cover Dreyfus Investment Portfolios, MidCap Stock Portfolio The Fund A LETTER FROM THE PRESIDENT Dear Shareholder: We are pleased to present this semiannual report for Dreyfus Investment Portfolios, MidCap Stock Portfolio, covering the six-month period from January 1, 2015, through June 30, 2015. For information about how the fund performed during the reporting period, as well as general market perspectives, we provide a Discussion of Fund Performance on the pages that follow. The U.S. stock market proved volatile on its way to posting modest gains over the first half of 2015. Investors were worried when the economic recovery stalled during the first quarter of the year due to unusually harsh winter weather, a strengthening U.S. dollar, and expected increases in short-term interest rates. These fears waned during the second quarter, when economic growth seemed to regain momentum. While a number of headwinds remained, investors were encouraged by better employment data, stronger housing markets, and stabilizing currency exchange rates. We expect economic uncertainty and bouts of market volatility to persist over the near term as Europe continues to struggle with instability in Greece, China addresses a stubborn economic slowdown, geopolitical conflicts flare across the Middle East, and U.S. investors await the first in a series of short-term interest rate hikes. We remain more optimistic regarding the economy’s long-term outlook, which we believe should be supported by improved consumer and business confidence as well as aggressively accommodative monetary policies from many of the world’s major central banks.As always, we urge you to discuss these observations with your financial advisor, who can help you assess their implications for your investment portfolio. Thank you for your continued confidence and support. J. Charles Cardona President The Dreyfus Corporation July 15, 2015 2 For the reporting period of January 1, 2015, through June 30, 2015, as provided by C. Wesley Boggs,William S. Cazalet, CAIA, and Ronald P. Gala, CFA, Portfolio Managers Fund and Market Performance Overview For the six-month period ended June 30, 2015, Dreyfus Investment Portfolios, MidCap Stock Portfolio’s Initial shares produced a total return of 2.20%, and its Service shares produced a total return of 2.08%. 1 In comparison, the fund’s benchmark, the Standard & Poor’s MidCap 400 ® Index (the “S&P 400 Index”), produced a total return of 4.20% for the same period. 2 Stocks posted moderately positive returns during the reporting period as the market digested previous gains amid a choppy U.S. economic recovery. Security selection shortfalls in the industrials, energy, and consumer staples sectors weighed on the fund’s underperformance compared to its benchmark. The Fund’s Investment Approach The fund seeks investment results that are greater than the total return performance of publicly traded common stocks of medium-size domestic companies in the aggregate, as represented by the S&P 400 Index.To pursue this goal, the fund normally invests at least 80% of its net assets, plus any borrowings for investment purposes, in stocks of midcap companies. The fund invests in growth and value stocks, which are chosen through a disciplined investment process that combines computer modeling techniques, fundamental analysis, and risk management. Consistency of returns compared to the S&P 400 Index is a primary goal of the investment process. Midcap Stocks Digested Previous Gains In contrast to robust employment gains and improved business and consumer confidence during much of 2014, the economic recovery proved more uneven over the first half of 2015.The U.S. economy contracted modestly during the first quarter of the year in the face of severe winter weather and a labor slowdown in West Coast ports. Global economic weakness further weighed on U.S. exporters when massive quantitative easing programs and lower interest rates in Europe and Japan caused the U.S. dollar to appreciate sharply against most foreign currencies. Meanwhile, sharply lower oil prices The Fund 3 DISCUSSION OF FUND PERFORMANCE (continued) created challenges for energy producers. Fortunately, the economy seemed to get back on track in the spring, when labor markets resumed their vigorous gains, housing markets showed renewed signs of strength, oil prices rebounded, and currency exchange rates stabilized. In this environment, broad measures of U.S. stock market performance repeatedly vacillated between gains and losses in early 2015 before stronger economic data supported higher stock prices in the spring. Midcap stocks fared particularly well, producing substantially higher returns than large-cap stocks, on average. Security Selection Produced Mixed Results The fund participated in the midcap stock market’s mild advance during the first six months of 2015, but its relative performance was dampened by the underperformance of individual holdings in some market sectors. In the industrials sector, despite continued operational strength compared to its peers, Southwest Airlines gave back some of its 2014 gains when industry-wide concerns arose about increased capacity. In addition, several machinery producers lagged market averages in the midst of worries about the impact of sluggish global economic growth on order volumes. Among energy companies, offshore drilling equipment provider Helix Energy Solutions Group came under pressure when analysts reduced their earnings expectations due to lower commodity prices and capital spending cutbacks by oil producers. In the consumer staples sector, concerns of increased supply as well as concerns that exports might be hurt by an outbreak of avian flu weighed on chicken producer Pilgrim’s Pride. In the consumer discretionary market sector, apparel seller Kate Spade & Company reported disappointing sales, triggering stock price declines despite maintaining relatively strong earnings. The fund did have some success within the sector, however, as media programming provider Starz reported better-than-expected earnings, higher revenues, and improved cost controls. The fund achieved better relative results in the information technology sector. Semiconductor manufacturer Skyworks Solutions exceeded analysts’ earnings expectations and raised its future earnings guidance as a result of strong results in the wireless handset market. Moreover, a number of technology service providers 4 produced above-average results for the reporting period.The fund’s stock selection also proved successful in the health care sector, where medical devices maker Boston Scientific gained value after settling a lawsuit with an industry rival. We eliminated the fund’s position in Boston Scientific during the reporting period. Finding Ample Opportunities Using a Disciplined Process As of the reporting period’s end, our quantitative models have continued to identify what we believe are attractive investment opportunities across a broad spectrum of midcap companies and industry groups. Indeed, recent bouts of volatility have provided opportunities to purchase the stocks of companies ranked highly by our process. To the extent the fund’s holdings reach what we perceive to be fuller valuations, we expect to replace them with high quality companies that display then-currently attractive valuations in our model. In addition, we continue to maintain a broadly diversified portfolio. July 15, 2015 Equity funds are subject generally to market, market sector, market liquidity, issuer, and investment style risks, among other factors, to varying degrees, all of which are more fully described in the fund’s prospectus. Stocks of midcap companies often experience sharper price fluctuations than stocks of large-cap companies. The fund is only available as a funding vehicle under variable life insurance policies or variable annuity contracts issued by insurance companies. Individuals may not purchase shares of the fund directly. A variable annuity is an insurance contract issued by an insurance company that enables investors to accumulate assets on a tax-deferred basis for retirement or other long-term goals.The investment objective and policies of Dreyfus Investment Portfolios, MidCap Stock Portfolio made available through insurance products may be similar to other funds managed by Dreyfus. However, the investment results of the fund may be higher or lower than, and may not be comparable to, those of any other Dreyfus fund. 1 Total return includes reinvestment of dividends and any capital gains paid. Past performance is no guarantee of future results. Share price and investment return fluctuate such that upon redemption fund shares may be worth more or less than their original cost.The fund’s performance does not reflect the deduction of additional charges and expenses imposed in connection with investing in variable insurance contracts, which will reduce returns. 2 SOURCE: LIPPER INC. — Reflects reinvestment of dividends and, where applicable, capital gain distributions. The Standard & Poor’s MidCap 400 Index is a widely accepted, unmanaged total return index measuring the performance of the midsize-company segment of the U.S. market. Investors cannot invest directly in an index. The Fund 5 UNDERSTANDING YOUR FUND’S EXPENSES (Unaudited) As a mutual fund investor, you pay ongoing expenses, such as management fees and other expenses. Using the information below, you can estimate how these expenses affect your investment and compare them with the expenses of other funds.You also may pay one-time transaction expenses, including sales charges (loads), redemption fees and expenses associated with variable annuity or insurance contracts, which are not shown in this section and would have resulted in higher total expenses. For more information, see your fund’s prospectus or talk to your financial adviser. Review your fund’s expenses The table below shows the expenses you would have paid on a $1,000 investment in Dreyfus Investment Portfolios, MidCap Stock Portfolio from January 1, 2015 to June 30, 2015. It also shows how much a $1,000 investment would be worth at the close of the period, assuming actual returns and expenses. Expenses and Value of a $1,000 Investment assuming actual returns for the six months ended June 30, 2015 Initial Shares Service Shares Expenses paid per $1,000 † $ 4.21 $ 5.46 Ending value (after expenses) $ 1,022.00 $ 1,020.80 COMPARING YOUR FUND’S EXPENSES WITH THOSE OF OTHER FUNDS (Unaudited) Using the SEC’s method to compare expenses The Securities and Exchange Commission (SEC) has established guidelines to help investors assess fund expenses. Per these guidelines, the table below shows your fund’s expenses based on a $1,000 investment, assuming a hypothetical 5% annualized return. You can use this information to compare the ongoing expenses (but not transaction expenses or total cost) of investing in the fund with those of other funds. All mutual fund shareholder reports will provide this information to help you make this comparison. Please note that you cannot use this information to estimate your actual ending account balance and expenses paid during the period. Expenses and Value of a $1,000 Investment assuming a hypothetical 5% annualized return for the six months ended June 30, 2015 Initial Shares Service Shares Expenses paid per $1,000 † $ 4.21 $ 5.46 Ending value (after expenses) $ 1,020.63 $ 1,019.39 † Expenses are equal to the fund’s annualized expense ratio of .84% for Initial Shares and 1.09% for Service Shares, multiplied by the average account value over the period, multiplied by 181/365 (to reflect the one-half year period). 6 STATEMENT OF INVESTMENTS June 30, 2015 (Unaudited) Common Stocks—99.9% Shares Value ($) Automobiles & Components—1.0% Thor Industries 36,200 Banks—5.6% Associated Banc-Corp 121,000 2,452,670 BancorpSouth 82,000 2,112,320 Cathay General Bancorp 60,900 1,976,205 Cullen/Frost Bankers 17,500 1,375,150 East West Bancorp 5,900 264,438 First Horizon National 202,900 a 3,179,443 Capital Goods—9.3% GATX 36,900 1,961,235 Huntington Ingalls Industries 28,100 3,163,779 IDEX 40,800 3,206,064 Lincoln Electric Holdings 51,300 3,123,657 Spirit Aerosystems Holdings, Cl. A 49,100 b 2,705,901 SPX 3,100 224,409 Timken 76,200 2,786,634 Trinity Industries 70,500 a 1,863,315 Commercial & Professional Services—1.3% Deluxe 35,900 2,225,800 IHS, Cl. A 3,400 b 437,342 Consumer Durables & Apparel—4.3% Brunswick 63,600 3,234,696 Carter’s 30,900 3,284,670 Kate Spade & Company 104,100 b 2,242,314 Consumer Services—.4% Brinker International 8,800 507,320 Wyndham Worldwide 4,900 401,359 The Fund 7 STATEMENT OF INVESTMENTS (Unaudited) (continued) Common Stocks (continued) Shares Value ($) Diversified Financials—4.7% Affiliated Managers Group 9,780 b 2,137,908 CBOE Holdings 12,600 720,972 Navient 17,700 322,317 SEI Investments 69,600 3,412,488 T. Rowe Price Group 2,500 194,325 Waddell & Reed Financial, Cl. A 60,700 2,871,717 Energy—6.8% Cameron International 21,000 b 1,099,770 Dril-Quip 7,300 b 549,325 Helix Energy Solutions Group 137,900 b 1,741,677 HollyFrontier 40,800 1,741,752 Oceaneering International 38,700 1,803,033 Oil States International 10,900 b 405,807 Tesoro 11,600 979,156 Western Refining 61,300 2,673,906 World Fuel Services 61,000 2,924,950 Food & Staples Retailing—1.3% SUPERVALU 319,000 b Food, Beverage & Tobacco—4.2% Bunge 28,300 2,484,740 Ingredion 42,900 3,423,849 Lancaster Colony 2,300 208,955 Pilgrim’s Pride 104,300 a 2,395,771 Health Care Equipment & Services—8.2% Align Technology 24,800 b 1,555,208 DENTSPLY International 11,900 613,445 Edwards Lifesciences 12,400 b 1,766,132 Health Net 59,500 b 3,815,140 8 Common Stocks (continued) Shares Value ($) Health Care Equipment & Services (continued) Hologic 44,400 b 1,689,864 Teleflex 28,600 3,873,870 Universal Health Services, Cl. B 18,400 2,614,640 VCA 12,900 b 701,824 Insurance—4.5% American Financial Group 4,400 286,176 Everest Re Group 21,100 3,840,411 Reinsurance Group of America 14,400 1,366,128 The Hanover Insurance Group 29,300 2,169,079 W.R. Berkley 30,000 1,557,900 Materials—4.8% Alcoa 199,100 2,219,965 Ball 11,700 820,755 Cabot 69,900 2,606,571 Compass Minerals International 3,700 303,918 PolyOne 38,500 1,508,045 Sealed Air 19,000 976,220 Steel Dynamics 66,700 1,381,691 Media—2.9% John Wiley & Sons, Cl. A 24,900 1,353,813 New York Times, Cl. A 136,800 1,867,320 Starz, Cl. A 62,000 b 2,772,640 Pharmaceuticals, Biotech & Life Sciences—3.7% Agilent Technologies 22,900 883,482 Charles River Laboratories International 33,400 b 2,349,356 Mettler-Toledo International 12,700 b 4,336,542 The Fund 9 STATEMENT OF INVESTMENTS (Unaudited) (continued) Common Stocks (continued) Shares Value ($) Real Estate—6.7% Camden Property Trust 16,100 c 1,195,908 CBL & Associates Properties 90,300 c 1,462,860 Corrections Corporation of America 75,735 c 2,505,314 Lamar Advertising, Cl. A 16,400 942,672 LaSalle Hotel Properties 10,100 c 358,146 National Retail Properties 38,600 c 1,351,386 Taubman Centers 43,400 c 3,016,300 Weingarten Realty Investors 84,300 c 2,755,767 Retailing—4.1% Big Lots 67,800 3,050,322 Foot Locker 63,000 4,221,630 Murphy USA 4,300 b 240,026 O’Reilly Automotive 3,460 b 781,891 Semiconductors & Semiconductor Equipment—3.1% Fairchild Semiconductor International 15,100 b 262,438 Integrated Device Technology 140,500 b 3,048,850 Skyworks Solutions 28,200 2,935,620 Software & Services—10.8% ANSYS 29,500 b 2,691,580 Broadridge Financial Solutions 4,900 245,049 Computer Sciences 42,000 2,756,880 Convergys 50,800 1,294,892 DST Systems 28,644 3,608,571 Jack Henry & Associates 30,300 1,960,410 NeuStar, Cl. A 56,100 a,b 1,638,681 PTC 78,800 b 3,232,376 Rovi 105,400 a,b 1,681,130 10 Common Stocks (continued) Shares Value ($) Software & Services (continued) VeriSign 32,500 a,b 2,005,900 WEX 8,300 b 945,951 Technology Hardware & Equipment—4.1% Arrow Electronics 37,900 b 2,114,820 InterDigital 51,300 2,918,457 Polycom 154,900 b 1,772,056 Vishay Intertechnology 124,700 1,456,496 Transportation—4.2% Alaska Air Group 34,200 2,203,506 JetBlue Airways 56,300 a,b 1,168,788 Old Dominion Freight Line 45,500 b 3,121,527 Southwest Airlines 61,200 2,025,108 Utilities—3.9% Atmos Energy 29,100 1,492,248 Entergy 5,300 373,650 IDACORP 47,200 2,649,808 PNM Resources 30,500 750,300 Vectren 5,400 207,792 Westar Energy 75,200 2,573,344 Total Common Stocks (cost $182,674,685) Other Investment—.2% Registered Investment Company; Dreyfus Institutional Preferred Plus Money Market Fund (cost $523,527) 523,527 d The Fund 11 STATEMENT OF INVESTMENTS (Unaudited) (continued) Investment of Cash Collateral for Securities Loaned—3.2% Shares Value ($) Registered Investment Company; Dreyfus Institutional Cash Advantage Fund (cost $6,442,062) 6,442,062 d Total Investments (cost $189,640,274) % Liabilities, Less Cash and Receivables %) ) Net Assets % a Security, or portion thereof, on loan.At June 30, 2015, the value of the fund’s securities on loan was $9,088,153 and the value of the collateral held by the fund was $9,275,265, consisting of cash collateral of $6,442,062 and U.S. Government & Agency securities valued at $2,833,203. b Non-income producing security. c Investment in real estate investment trust. d Investment in affiliated money market mutual fund. Portfolio Summary (Unaudited) † Value (%) Value (%) Software & Services 10.8 Technology Hardware & Equipment 4.1 Capital Goods 9.3 Utilities 3.9 Health Care Equipment & Services 8.2 Pharmaceuticals, B Energy 6.8 iotech & Life Sciences 3.7 Real Estate 6.7 Money Market Investments 3.4 Banks 5.6 Semiconductors & Materials 4.8 Semiconductor Equipment 3.1 Diversified Financials 4.7 Media 2.9 Insurance 4.5 Commercial & Professional Services 1.3 Consumer Durables & Apparel 4.3 Food & Staples Retailing 1.3 Food, Beverage & Tobacco 4.2 Automobiles & Components 1.0 Transportation 4.2 Consumer Services .4 Retailing 4.1 † Based on net assets. See notes to financial statements. 12 STATEMENT OF ASSETS AND LIABILITIES June 30, 2015 (Unaudited) Cost Value Assets ($): Investments in securities—See Statement of Investments (including securities on loan, valued at $9,088,153)—Note 1(b): Unaffiliated issuers 182,674,685 203,687,770 Affiliated issuers 6,965,589 6,965,589 Cash 99,232 Dividends and securities lending income receivable 223,054 Prepaid expenses 2,059 Liabilities ($): Due to The Dreyfus Corporation and affiliates—Note 3(b) 147,498 Liability for securities on loan—Note 1(b) 6,442,062 Payable for shares of Beneficial Interest redeemed 409,295 Accrued expenses 52,005 Net Assets ($) Composition of Net Assets ($): Paid-in capital 173,665,066 Accumulated undistributed investment income—net 700,426 Accumulated net realized gain (loss) on investments 8,548,267 Accumulated net unrealized appreciation (depreciation) on investments 21,013,085 Net Assets ($) Net Asset Value Per Share Initial Shares Service Shares Net Assets ($) 156,178,299 47,748,545 Shares Outstanding 7,880,097 2,415,400 Net Asset Value Per Share ($) See notes to financial statements. The Fund 13 STATEMENT OF OPERATIONS Six Months Ended June 30, 2015 (Unaudited) Investment Income ($): Income: Cash dividends: Unaffiliated issuers 1,510,515 Affiliated issuers 767 Income from securities lending—Note 1(b) 60,367 Total Income Expenses: Management fee—Note 3(a) 762,024 Distribution fees—Note 3(b) 53,439 Trustees’ fees and expenses—Note 3(c) 31,312 Professional fees 28,295 Prospectus and shareholders’ reports 12,358 Custodian fees—Note 3(b) 6,819 Loan commitment fees—Note 2 720 Shareholder servicing costs—Note 3(b) 691 Interest expense—Note 2 58 Miscellaneous 12,243 Total Expenses Less—reduction in fees due to earnings credits—Note 3(b) (2 ) Net Expenses Investment Income—Net Realized and Unrealized Gain (Loss) on Investments—Note 4 ($): Net realized gain (loss) on investments 8,579,392 Net unrealized appreciation (depreciation) on investments (5,015,147 ) Net Realized and Unrealized Gain (Loss) on Investments Net Increase in Net Assets Resulting from Operations See notes to financial statements. 14 STATEMENT OF CHANGES IN NET ASSETS Six Months Ended June 30, 2015 Year Ended (Unaudited) December 31, 2014 Operations ($): Investment income—net 663,692 1,126,667 Net realized gain (loss) on investments 8,579,392 31,053,585 Net unrealized appreciation (depreciation) on investments (5,015,147 ) (11,297,380 ) Net Increase (Decrease) in Net Assets Resulting from Operations Dividends to Shareholders from ($): Investment income—net: Initial Shares (944,587 ) (1,600,836 ) Service Shares (179,129 ) (180,578 ) Net realized gain on investments: Initial Shares (24,657,461 ) (868,833 ) Service Shares (6,393,134 ) (126,481 ) Total Dividends ) ) Beneficial Interest Transactions ($): Net proceeds from shares sold: Initial Shares 5,979,969 9,644,215 Service Shares 18,788,849 16,589,102 Dividends reinvested: Initial Shares 25,602,048 2,469,669 Service Shares 6,572,263 307,059 Cost of shares redeemed: Initial Shares (13,886,135 ) (25,817,267 ) Service Shares (6,878,417 ) (8,124,921 ) Increase (Decrease) in Net Assets from Beneficial Interest Transactions ) Total Increase (Decrease) in Net Assets Net Assets ($): Beginning of Period 195,694,641 182,520,640 End of Period Undistributed investment income—net 700,426 1,160,450 The Fund 15 STATEMENT OF CHANGES IN NET ASSETS (continued) Six Months Ended June 30, 2015 Year Ended (Unaudited) December 31, 2014 Capital Share Transactions: Initial Shares Shares sold 278,377 444,102 Shares issued for dividends reinvested 1,278,824 117,940 Shares redeemed (646,663 ) (1,194,189 ) Net Increase (Decrease) in Shares Outstanding ) Service Shares Shares sold 880,964 749,291 Shares issued for dividends reinvested 328,942 14,678 Shares redeemed (327,752 ) (375,381 ) Net Increase (Decrease) in Shares Outstanding See notes to financial statements. 16 FINANCIAL HIGHLIGHTS The following tables describe the performance for each share class for the fiscal periods indicated. All information (except portfolio turnover rate) reflects financial results for a single fund share.Total return shows how much your investment in the fund would have increased (or decreased) during each period, assuming you hadreinvested all dividends and distributions.The fund’s total returns do not reflect expenses associated with variable annuity or insurance contracts.These figures have been derived from the fund’s financial statements. Six Months Ended June 30, 2015 Year Ended December 31, Initial Shares (Unaudited) 2014 2013 2012 2011 2010 Per Share Data ($): Net asset value, beginning of period 23.03 20.87 15.68 13.16 13.17 10.46 Investment Operations: Investment income—net a .07 .14 .20 .23 .06 .06 Net realized and unrealized gain (loss) on investments .48 2.35 5.24 2.36 .00 b 2.76 Total from Investment Operations .55 2.49 5.44 2.59 .06 2.82 Distributions: Dividends from investment income—net (.14 ) (.21 ) (.25 ) (.07 ) (.07 ) (.11 ) Dividends from net realized gain on investments (3.62 ) (.12 ) — Total Distributions (3.76 ) (.33 ) (.25 ) (.07 ) (.07 ) (.11 ) Net asset value, end of period 19.82 23.03 20.87 15.68 13.16 13.17 Total Return (%) 2.20 c 12.09 34.99 19.67 .40 27.10 Ratios/Supplemental Data (%): Ratio of total expenses to average net assets .84 d .85 .86 .85 .86 .84 Ratio of net expenses to average net assets .84 d .85 .86 .85 .86 .84 Ratio of net investment income to average net assets .70 d .64 1.11 1.58 .50 .54 Portfolio Turnover Rate 41.55 c 83.06 68.72 73.96 81.48 79.28 Net Assets, end of period ($ x 1,000) 156,178 160,482 158,682 128,410 123,187 147,155 a Based on average shares outstanding. b Amount represents less than $.01 per share. c Not annualized. d Annualized. See notes to financial statements. The Fund 17 FINANCIAL HIGHLIGHTS (continued) Six Months Ended June 30, 2015 Year Ended December 31, Service Shares (Unaudited) 2014 2013 2012 2011 2010 Per Share Data ($): Net asset value, beginning of period 22.97 20.83 15.65 13.14 13.16 10.46 Investment Operations: Investment income—net a .05 .09 .16 .19 .02 .05 Net realized and unrealized gain (loss) on investments .47 2.34 5.23 2.35 .01 2.76 Total from Investment Operations .52 2.43 5.39 2.54 .03 2.81 Distributions: Dividends from investment income—net (.10 ) (.17 ) (.21 ) (.03 ) (.05 ) (.11 ) Dividends from net realized gain on investments (3.62 ) (.12 ) — Total Distributions (3.72 ) (.29 ) (.21 ) (.03 ) (.05 ) (.11 ) Net asset value, end of period 19.77 22.97 20.83 15.65 13.14 13.16 Total Return (%) 2.08 b 11.76 34.70 19.34 .20 26.94 Ratios/Supplemental Data (%): Ratio of total expenses to average net assets 1.09 c 1.10 1.11 1.10 1.11 1.09 Ratio of net expenses to average net assets 1.09 c 1.10 1.11 1.10 1.11 .97 Ratio of net investment income to average net assets .48 c .40 .86 1.32 .18 .40 Portfolio Turnover Rate 41.55 b 83.06 68.72 73.96 81.48 79.28 Net Assets, end of period ($ x 1,000) 47,749 35,213 23,838 17,836 17,050 19,586 a Based on average shares outstanding. b Not annualized. c Annualized. See notes to financial statements. 18 NOTES TO FINANCIAL STATEMENTS (Unaudited) NOTE 1—Significant Accounting Policies: MidCap Stock Portfolio (the “fund”) is a separate diversified series of Dreyfus Investment Portfolios (the “Company”), which is registered under the Investment Company Act of 1940, as amended (the “Act”), as an open-end management investment company and operates as a series company currently offering four series, including the fund.The fund is only offered to separate accounts established by insurance companies to fund variable annuity contracts and variable life insurance policies. The fund’s investment objective is to seek investment results that are greater than the total return performance of publicly traded common stocks of medium-size domestic companies in the aggregate, as represented by the Standard & Poor’s MidCap 400 ® Index. The Dreyfus Corporation (the “Manager” or “Dreyfus”), a wholly-owned subsidiary of The Bank of New York Mellon Corporation (“BNY Mellon”), serves as the fund’s investment adviser. MBSC Securities Corporation (the “Distributor”), a wholly-owned subsidiary of Dreyfus, is the distributor of the fund’s shares, which are sold to the public without a sales charge. The fund is authorized to issue an unlimited number of $.001 par value shares of Beneficial Interest in each of the following classes of shares: Initial and Service. Each class of shares has identical rights and privileges, except with respect to the Distribution Plan, Shareholder Services Plan, and the expenses borne by each class, the allocation of certain transfer agency costs, and certain voting rights. Income, expenses (other than expenses attributable to a specific class), and realized and unrealized gains or losses on investments are allocated to each class of shares based on its relative net assets. The Fund 19 NOTES TO FINANCIAL STATEMENTS (Unaudited) (continued) The Company accounts separately for the assets, liabilities and operations of each series. Expenses directly attributable to each series are charged to that series’ operations; expenses which are applicable to all series are allocated among them on a pro rata basis. The Financial Accounting Standards Board (“FASB”) Accounting Standards Codification (“ASC”) is the exclusive reference of authoritative U.S. generally accepted accounting principles (“GAAP”) recognized by the FASB to be applied by nongovernmental entities. Rules and interpretive releases of the Securities and Exchange Commission (“SEC”) under authority of federal laws are also sources of authoritative GAAP for SEC registrants. The fund’s financial statements are prepared in accordance with GAAP, which may require the use of management estimates and assumptions. Actual results could differ from those estimates. The Company enters into contracts that contain a variety of indemnifications. The fund’s maximum exposure under these arrangements is unknown.The fund does not anticipate recognizing any loss related to these arrangements. (a) Portfolio valuation: The fair value of a financial instrument is the amount that would be received to sell an asset or paid to transfer a liability in an orderly transaction between market participants at the measurement date (i.e., the exit price). GAAP establishes a fair value hierarchy that prioritizes the inputs of valuation techniques used to measure fair value. This hierarchy gives the highest priority to unadjusted quoted prices in active markets for identical assets or liabilities (Level 1 measurements) and the lowest priority to unobservable inputs (Level 3 measurements). Additionally, GAAP provides guidance on determining whether the volume and activity in a market has decreased significantly and whether such a decrease in activity results in transactions that are not orderly. GAAP requires enhanced disclosures around valuation inputs and techniques used during annual and interim periods. 20 Various inputs are used in determining the value of the fund’s investments relating to fair value measurements.These inputs are summarized in the three broad levels listed below: Level 1 —unadjusted quoted prices in active markets for identical investments. Level 2 —other significant observable inputs (including quoted prices for similar investments, interest rates, prepayment speeds, credit risk, etc.). Level 3 —significant unobservable inputs (including the fund’s own assumptions in determining the fair value of investments). The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. Changes in valuation techniques may result in transfers in or out of an assigned level within the disclosure hierarchy. Valuation techniques used to value the fund’s investments are as follows: Investments in securities are valued at the last sales price on the securities exchange or national securities market on which such securities are primarily traded. Securities listed on the National Market System for which market quotations are available are valued at the official closing price or, if there is no official closing price that day, at the last sales price. For open short positions, asked prices are used for valuation purposes. Bid price is used when no asked price is available. Registered investment companies that are not traded on an exchange are valued at their net asset value.All of the preceding securities are generally categorized within Level 1 of the fair value hierarchy. Securities not listed on an exchange or the national securities market, or securities for which there were no transactions, are valued at the average of the most recent bid and asked prices. These securities are generally categorized within Level 2 of the fair value hierarchy. The Fund 21 NOTES TO FINANCIAL STATEMENTS (Unaudited) (continued) Fair valuing of securities may be determined with the assistance of a pricing service using calculations based on indices of domestic securities and other appropriate indicators, such as prices of relevant American Depository Receipts and financial futures. Utilizing these techniques may result in transfers between Level 1 and Level 2 of the fair value hierarchy. When market quotations or official closing prices are not readily available, or are determined not to reflect accurately fair value, such as when the value of a security has been significantly affected by events after the close of the exchange or market on which the security is principally traded (for example, a foreign exchange or market), but before the fund calculates its net asset value, the fund may value these investments at fair value as determined in accordance with the procedures approved by the Company’s Board of Trustees (the “Board”). Certain factors may be considered when fair valuing investments such as: fundamental analytical data, the nature and duration of restrictions on disposition, an evaluation of the forces that influence the market in which the securities are purchased and sold, and public trading in similar securities of the issuer or comparable issuers. These securities are either categorized within Level 2 or 3 of the fair value hierarchy depending on the relevant inputs used. For restricted securities where observable inputs are limited, assumptions about market activity and risk are used and are generally categorized within Level 3 of the fair value hierarchy. The following is a summary of the inputs used as of June 30, 2015 in valuing the fund’s investments: Level 2—Other Level 3— Level 1— Significant Significant Unadjusted Observable Unobservable Quoted Prices Inputs Inputs Total Assets ($) Investments in Securities: Equity Securities— Domestic Common Stocks † 203,687,770 — — Mutual Funds 6,965,589 — — † See Statement of Investments for additional detailed categorizations. 22 At June 30, 2015, there were no transfers between Level 1 and Level 2 of the fair value hierarchy. (b) Securities transactions and investment income: Securities transactions are recorded on a trade date basis. Realized gains and losses from securities transactions are recorded on the identified cost basis. Dividend income is recognized on the ex-dividend date and interest income, including, where applicable, accretion of discount and amortization of premium on investments, is recognized on the accrual basis. Pursuant to a securities lending agreement with The Bank of New York Mellon, a subsidiary of BNY Mellon and an affiliate of Dreyfus, the fund may lend securities to qualified institutions. It is the fund’s policy that, at origination, all loans are secured by collateral of at least 102% of the value of U.S. securities loaned and 105% of the value of foreign securities loaned. Collateral equivalent to at least 100% of the market value of securities on loan is maintained at all times. Collateral is either in the form of cash, which can be invested in certain money market mutual funds managed by Dreyfus, or U.S. Government and Agency securities.The fund is entitled to receive all dividends, interest and distributions on securities loaned, in addition to income earned as a result of the lending transaction. Should a borrower fail to return the securities in a timely manner, The Bank of New York Mellon is required to replace the securities for the benefit of the fund or credit the fund with the market value of the unreturned securities and is subrogated to the fund’s rights against the borrower and the collateral. During the period ended June 30, 2015, The Bank of New York Mellon earned $17,407 from lending portfolio securities, pursuant to the securities lending agreement. (c) Affiliated issuers: Investments in other investment companies advised by Dreyfus are defined as “affiliated” under the Act. The Fund 23 NOTES TO FINANCIAL STATEMENTS (Unaudited) (continued) Investments in affiliated investment companies during the period ended June 30, 2015, were as follows: Affiliated Investment Value Value Net Company 12/31/2014 ($) Purchases ($) Sales ($) 6/30/2015 ($) Assets (%) Dreyfus Institutional Preferred Plus Money Market Fund 1,336,380 16,044,817 16,857,670 523,527 .2 Dreyfus Institutional Cash Advantage Fund 5,489,803 31,936,854 30,984,595 6,442,062 3.2 Total (d) Dividends to shareholders: Dividends are recorded on the ex-dividend date. Dividends from investment income-net and dividends from net realized capital gains, if any, are normally declared and paid annually, but the fund may make distributions on a more frequent basis to comply with the distribution requirements of the Internal Revenue Code of 1986, as amended (the “Code”). To the extent that net realized capital gains can be offset by capital loss carryovers, it is the policy of the fund not to distribute such gains. Income and capital gain distributions are determined in accordance with income tax regulations, which may differ from GAAP. (e) Federal income taxes: It is the policy of the fund to continue to qualify as a regulated investment company, if such qualification is in the best interests of its shareholders, by complying with the applicable provisions of the Code, and to make distributions of taxable income sufficient to relieve it from substantially all federal income and excise taxes. As of and during the period ended June 30, 2015, the fund did not have any liabilities for any uncertain tax positions.The fund recognizes interest and penalties, if any, related to uncertain tax positions as income tax expense in the Statement of Operations. During the period ended June 30, 2015, the fund did not incur any interest or penalties. 24 Each tax year in the three-year period ended December 31, 2014 remains subject to examination by the Internal Revenue Service and state taxing authorities. The tax character of distributions paid to shareholders during the fiscal year ended December 31, 2014 was as follows: ordinary income $1,781,414 and long-term capital gains $995,314.The tax character of current year distributions will be determined at the end of the current fiscal year. NOTE 2—Bank Lines of Credit: The fund participates with other Dreyfus-managed funds in a $430 million unsecured credit facility led by Citibank, N.A. and a $300 million unsecured credit facility provided by The Bank of New York Mellon (each, a “Facility”), each to be utilized primarily for temporary or emergency purposes, including the financing of redemptions. In connection therewith, the fund has agreed to pay its pro rata portion of commitment fees for each Facility. Interest is charged to the fund based on rates determined pursuant to the terms of the respective Facility at the time of borrowing. The average amount of borrowings outstanding under the Facilities during the period ended June 30, 2015, was approximately $10,500 with a related weighted average annualized interest rate of 1.12%. NOTE 3—Management Fee and Other Transactions with Affiliates: (a) Pursuant to a management agreement with Dreyfus, the management fee is computed at the annual rate of .75% of the value of the fund’s average daily net assets and is payable monthly (b) Under the Distribution Plan adopted pursuant to Rule 12b-1 under the Act, Service shares pay the Distributor for distributing its shares, for servicing and/or maintaining Service shares’ shareholder accounts and for advertising and marketing for Service shares. The The Fund 25 NOTES TO FINANCIAL STATEMENTS (Unaudited) (continued) Distribution Plan provides for payments to be made at an annual rate of .25% of the value of the Service shares’ average daily net assets.The Distributor may make payments to Participating Insurance Companies and to brokers and dealers acting as principal underwriter for their variable insurance products. The fees payable under the Distribution Plan are payable without regard to actual expenses incurred. During the period ended June 30, 2015, Service shares were charged $53,439 pursuant to the Distribution Plan. The fund has arrangements with the transfer agent and the custodian whereby the fund may receive earnings credits when positive cash balances are maintained, which are used to offset transfer agency and custody fees. For financial reporting purposes, the fund includes net earnings credits as an expense offset in the Statement of Operations. The fund compensates Dreyfus Transfer, Inc., a wholly-owned subsidiary of Dreyfus, under a transfer agency agreement for providing transfer agency and cash management services for the fund. The majority of transfer agency fees are comprised of amounts paid on a per account basis, while cash management fees are related to fund subscriptions and redemptions. During the period ended June 30, 2015, the fund was charged $560 for transfer agency services and $39 for cash management services. These fees are included in Shareholder servicing costs in the Statement of Operations. Cash management fees were partially offset by earnings credits of $2. The fund compensates The Bank of NewYork Mellon under a custody agreement for providing custodial services for the fund.These fees are determined based on net assets, geographic region and transaction activity. During the period ended June 30, 2015, the fund was charged $6,819 pursuant to the custody agreement. During the period ended June 30, 2015, the fund was charged $6,240 for services performed by the Chief Compliance Officer and his staff. 26 The components of “Due to The Dreyfus Corporation and affiliates” in the Statement of Assets and Liabilities consist of: management fees $128,720, Distribution Plan fees $9,844, custodian fees $5,553, Chief Compliance Officer fees $3,169 and transfer agency fees $212. (c) Each Board member also serves as a Board member of other funds within the Dreyfus complex. Annual retainer fees and attendance fees are allocated to each fund based on net assets. NOTE 4—Securities Transactions: The aggregate amount of purchases and sales of investment securities, excluding short-term securities, during the period ended June 30, 2015, amounted to $89,757,991 and $83,960,702, respectively. At June 30, 2015, accumulated net unrealized appreciation on investments was $21,013,085, consisting of $31,503,237 gross unrealized appreciation and $10,490,152 gross unrealized depreciation. At June 30, 2015, the cost of investments for federal income tax purposes was substantially the same as the cost for financial reporting purposes (see the Statement of Investments). The Fund 27 NOTES For More Information Telephone 1-800-554-4611 or 1-516-338-3300 Mail The Dreyfus Family of Funds, 144 Glenn Curtiss Boulevard, Uniondale, NY 11556-0144 Attn: Investments Division The fund files its complete schedule of portfolio holdings with the Securities and Exchange Commission (“SEC”) for the first and third quarters of each fiscal year on Form N-Q. The fund’s Forms N-Q are available on the SEC’s website at http://www.sec.gov and may be reviewed and copied at the SEC’s Public Reference Room in Washington, DC. Information on the operation of the Public Reference Room may be obtained by calling 1-800-SEC-0330. A description of the policies and procedures that the fund uses to determine how to vote proxies relating to portfolio securities, and information regarding how the fund voted these proxies for the most recent 12-month period ended June 30 is available at http://www.dreyfus.com and on the SEC’s website at http://www.sec.gov. The description of the policies and procedures is also available without charge, upon request, by calling 1-800-DREYFUS. Dreyfus Investment Portfolios, Small Cap Stock Index Portfolio SEMIANNUAL REPORT June 30, 2015 The views expressed in this report reflect those of the portfolio manager only through the end of the period covered and do not necessarily represent the views of Dreyfus or any other person in the Dreyfus organization. Any such views are subject to change at any time based upon market or other conditions and Dreyfus disclaims any responsibility to update such views.These views may not be relied on as investment advice and, because investment decisions for a Dreyfus fund are based on numerous factors, may not be relied on as an indication of trading intent on behalf of any Dreyfus fund. Not FDIC-Insured  Not Bank-Guaranteed  May Lose Value Contents THE FUND 2 A Letter from the President 3 Discussion of Fund Performance 6 Understanding Your Funds Expenses 6 Comparing Your Funds Expenses With Those of Other Funds 7 Statement of Investments 26 Statement of Financial Futures 27 Statement of Assets and Liabilities 28 Statement of Operations 29 Statement of Changes in Net Assets 30 Financial Highlights 31 Notes to Financial Statements FOR MORE INFORMATION Back Cover Dreyfus Investment Portfolios, Small Cap Stock Index Portfolio The Fund A LETTER FROM THE PRESIDENT Dear Shareholder: We are pleased to present this semiannual report for Dreyfus Investment Portfolios, Small Cap Stock Index Portfolio, covering the six-month period from January 1, 2015, through June 30, 2015. For information about how the fund performed during the reporting period, as well as general market perspectives, we provide a Discussion of Fund Performance on the pages that follow. The U.S. stock market proved volatile on its way to posting modest gains over the first half of 2015. Investors were worried when the economic recovery stalled during the first quarter of the year due to unusually harsh winter weather, a strengthening U.S. dollar, and expected increases in short-term interest rates. These fears waned during the second quarter, when economic growth seemed to regain momentum. While a number of headwinds remained, investors were encouraged by better employment data, stronger housing markets, and stabilizing currency exchange rates. We expect economic uncertainty and bouts of market volatility to persist over the near term as Europe continues to struggle with instability in Greece, China addresses a stubborn economic slowdown, geopolitical conflicts flare across the Middle East, and U.S. investors await the first in a series of short-term interest rate hikes. We remain more optimistic regarding the economy’s long-term outlook, which we believe should be supported by improved consumer and business confidence as well as aggressively accommodative monetary policies from many of the world’s major central banks.As always, we urge you to discuss these observations with your financial advisor, who can help you assess their implications for your investment portfolio. Thank you for your continued confidence and support. J. Charles Cardona President The Dreyfus Corporation July 15, 2015 2 DISCUSSION OF FUND PERFORMANCE For the period of January 1, 2015, through June 30, 2015, as provided by Thomas J. Durante, CFA, Karen Q.Wong, CFA, and Richard A. Brown, CFA, Portfolio Managers Fund and Market Performance Overview For the six-month period ended June 30, 2015, Dreyfus Investment Portfolios, Small Cap Stock Index Portfolio produced a total return of 3.98%. 1 In comparison, the fund’s benchmark, the Standard & Poor’s SmallCap 600 ® Index (the “S&P 600 Index”), produced a 4.16% total return for the same period. Small-cap stocks advanced moderately over the first half of 2015 amid choppy economic growth. The difference in returns between the fund and the S&P 600 Index was primarily the result of transaction costs and operating expenses that are not reflected in the S&P 600 Index’s results. The Fund’s Investment Approach The fund seeks to match the performance of the S&P 600 Index. To pursue its goal, the fund invests in a representative sample of stocks included in the S&P 600 Index, and in futures whose performance is tied to the S&P 600 Index.The fund’s investments are selected by a “sampling” process based on market capitalization, industry representation, and other fundamental benchmark characteristics. The fund expects to invest in approximately 500 or more of the stocks in the S&P 600 Index. Choppy Economic Growth Constrained Equity Gains In contrast to robust economic performance during much of 2014, the economic recovery proved more uneven over the first half of 2015.The U.S. economy contracted modestly during the first quarter in the face of severe winter weather and a labor slowdown in West Coast ports. Global economic weakness further weighed on U.S. exporters and multinational corporations when massive quantitative easing programs in Europe and Japan caused the U.S. dollar to appreciate sharply against most foreign currencies. Meanwhile, sharply lower oil prices created challenges for energy producers. The S&P 600 Index proved volatile in this environment, losing value early in the first quarter of 2015 before subsequently staging a rally. The Fund 3 DISCUSSION OF FUND PERFORMANCE (continued) The economy seemed to get back on track in the spring, when labor markets resumed their job gains, housing markets showed renewed strength, oil prices rebounded, and currency exchange rates stabilized. These developments more than offset concerns surrounding flat wage growth and reduced labor force participation. Consequently, small-cap stock prices moved higher through mid-June until concerns regarding a debt crisis in Greece derailed the market’s advance. Small-cap stocks outperformed their large-cap counterparts for the reporting period overall. Various Market Sectors Produced Mixed Results The health care sector ranked as the S&P 600 Index’s strongest segment over the first half of 2015. Earnings of health care service providers were supported by demographic trends in which an aging population is spending more on medical services. In addition, regulators approved a number of new medical treatments developed by small health care companies, and ambulatory surgery and urgent care centers encountered rising demand from patients under the Affordable Care Act. Greater certainty surrounding the Act’s sustainability fueled speculation that mergers-and-acquisitions activity will increase within the sector. The consumer discretionary sector was bolstered over the reporting period by higher levels of disposable income stemming from lower fuel prices. Casual dining restaurants with healthier menu items fared especially well, taking market share from large fast-food chains. Sellers of luxury goods and leisure apparel also gained value in a more robust retail environment. Results from the information technology sector were bolstered by innovative companies engaged in cloud and mobile computing. Among software developers, winners ranged from videogame producers with online digital distribution business models to companies that help businesses automate operations, enhance productivity, and protect their networks from cyberattacks. The materials sector comprises a relatively small percentage of the S&P 600 Index, but the benchmark’s results were significantly undermined by weakness among steelmakers serving the struggling oil production industry and aluminum producers facing reduced demand in overseas markets. Providers of forest products, such as packaging manufacturers, were hurt by harsh winter weather and labor unrest in West Coast ports. In 4 the energy sector, smaller equipment and service providers tended to be more sensitive to commodity pricing pressures than their larger counterparts, and coal producers struggled with high inventory levels and competitive pressures from other fuels. Dividend-paying companies in the utilities sector generally produced flat earnings over the first half of the year, but they lost value due to concerns that rising interest rates could make bonds a more competitive alternative for income-oriented investors. Maintaining a Passive Investment Approach Although we attempt to replicate the performance of the S&P 600 Index and do not actively manage the fund’s investments in response to macroeconomic trends, it is worth noting that the U.S. economy recently has gained momentum, and international markets may be poised for recovery in response to aggressively accommodative monetary policies. As always, we have continued to monitor the factors considered by the fund’s investment model in light of current market conditions. July 15, 2015 Equity funds are subject generally to market, market sector, market liquidity, issuer, and investment style risks, among other factors, to varying degrees, all of which are more fully described in the fund’s prospectus. Stocks of small- and/or midcap companies often experience sharper price fluctuations than stocks of large-cap companies. The fund is only available as a funding vehicle under variable life insurance policies or variable annuity contracts issued by insurance companies. Individuals may not purchase shares of the fund directly. A variable annuity is an insurance contract issued by an insurance company that enables investors to accumulate assets on a tax-deferred basis for retirement or other long-term goals.The investment objective and policies of Dreyfus Investment Portfolios, Small Cap Stock Index Portfolio made available through insurance products may be similar to other funds managed by Dreyfus. However, the investment results of the fund may be higher or lower than, and may not be comparable to, those of any other Dreyfus fund. 1 Total return includes reinvestment of dividends and any capital gains paid. Past performance is no guarantee of future results. Share price and investment return fluctuate such that upon redemption fund shares may be worth more or less than their original cost.The fund’s performance does not reflect the deduction of additional charges and expenses imposed in connection with investing in variable insurance contracts, which will reduce returns. 2 SOURCE: LIPPER INC. — Reflects the reinvestment of dividends and, where applicable, capital gain distributions.The Standard & Poor’s SmallCap 600 Index is a broad-based index and a widely accepted, unmanaged index of overall small-cap stock market performance. Investors cannot invest directly in an index. 3 “Standard & Poor’s ® ,” “S&P ® ,” and “Standard & Poor’s ® SmallCap 600 Index” are trademarks of Standard & Poor’s Financial Services LLC (“Standard & Poor’s”), and have been licensed for use by the fund.The fund is not sponsored, endorsed, sold or promoted by Standard & Poor’s and Standard & Poor’s makes no representation regarding the advisability of investing in the fund. The Fund 5 UNDERSTANDING YOUR FUND’S EXPENSES (Unaudited) As a mutual fund investor, you pay ongoing expenses, such as management fees and other expenses. Using the information below, you can estimate how these expenses affect your investment and compare them with the expenses of other funds.You also may pay one-time transaction expenses, including sales charges (loads), redemption fees and expenses associated with variable annuity or insurance contracts, which are not shown in this section and would have resulted in higher total expenses. For more information, see your fund’s prospectus or talk to your financial adviser. Review your fund’s expenses The table below shows the expenses you would have paid on a $1,000 investment in Dreyfus Investment Portfolios, Small Cap Stock Index Portfolio from January 1, 2015 to June 30, 2015. It also shows how much a $1,000 investment would be worth at the close of the period, assuming actual returns and expenses. Expenses and Value of a $1,000 Investment assuming actual returns for the six months ended June 30, 2015 Expenses paid per $1,000 † $ Ending value (after expenses) $ 1,039.80 COMPARING YOUR FUND’S EXPENSES WITH THOSE OF OTHER FUNDS (Unaudited) Using the SEC’s method to compare expenses The Securities and Exchange Commission (SEC) has established guidelines to help investors assess fund expenses. Per these guidelines, the table below shows your fund’s expenses based on a $1,000 investment, assuming a hypothetical 5% annualized return. You can use this information to compare the ongoing expenses (but not transaction expenses or total cost) of investing in the fund with those of other funds. All mutual fund shareholder reports will provide this information to help you make this comparison. Please note that you cannot use this information to estimate your actual ending account balance and expenses paid during the period. Expenses and Value of a $1,000 Investment assuming a hypothetical 5% annualized return for the six months ended June 30, 2015 Expenses paid per $1,000 † $ 3.01 Ending value (after expenses) $ 1,021.82 † Expenses are equal to the fund’s annualized expense ratio of .60%, multiplied by the average account value over the period, multiplied by 181/365 (to reflect the one-half year period). 6 STATEMENT OF INVESTMENTS June 30, 2015 (Unaudited) Common Stocks—99.5% Shares Value ($) Automobiles & Components—.9% Dorman Products 14,376 a,b 685,160 Drew Industries 10,787 625,862 Gentherm 16,982 b 932,482 Standard Motor Products 8,103 284,577 Superior Industries International 5,527 101,199 Winnebago Industries 12,169 a 287,067 Banks—9.6% Astoria Financial 42,040 579,732 Bank Mutual 33,567 257,459 Banner 11,151 534,467 BBCN Bancorp 32,473 480,276 BofI Holding 5,393 b 570,094 Boston Private Financial Holdings 40,410 541,898 Brookline Bancorp 26,941 304,164 Cardinal Financial 11,443 249,343 Central Pacific Financial 13,590 322,762 City Holding 7,252 a 357,161 Columbia Banking System 25,200 820,008 Community Bank System 17,134 a 647,151 CVB Financial 51,286 903,146 Dime Community Bancshares 8,455 143,228 F.N.B 75,874 1,086,516 First BanCorp 56,854 b 274,036 First Commonwealth Financial 52,201 500,608 First Financial Bancorp 26,614 477,455 First Financial Bankshares 29,720 a 1,029,501 First Midwest Bancorp 41,441 786,136 Glacier Bancorp 38,783 1,140,996 Hanmi Financial 19,064 473,550 Home BancShares 25,412 929,063 Independent Bank 10,373 486,390 LegacyTexas Financial Group 17,177 518,745 MB Financial 31,978 1,101,322 National Penn Bancshares 74,663 842,199 NBT Bancorp 16,910 442,535 The Fund 7 STATEMENT OF INVESTMENTS (Unaudited) (continued) Common Stocks (continued) Shares Value ($) Banks (continued) Northwest Bancshares 52,676 675,306 OFG Bancorp 21,186 226,055 Old National Bancorp 49,504 715,828 Oritani Financial 23,860 382,953 Pinnacle Financial Partners 17,239 937,284 PrivateBancorp 35,671 1,420,419 Provident Financial Services 30,605 581,189 S&T Bancorp 16,820 497,704 Simmons First National, Cl. A 9,524 444,580 Southside Bancshares 7,499 a 219,203 Sterling Bancorp 35,799 526,245 Susquehanna Bancshares 82,677 1,167,399 Talmer Bancorp, Cl. A 27,524 461,027 Texas Capital Bancshares 20,072 b 1,249,281 Tompkins Financial 4,044 217,244 TrustCo Bank 31,121 218,781 UMB Financial 17,416 993,060 United Bankshares 27,547 1,108,216 United Community Banks 24,472 510,731 Walker & Dunlop 12,132 b 324,410 Westamerica Bancorporation 10,598 a 536,789 Wilshire Bancorp 31,357 396,039 Wintrust Financial 22,167 1,183,274 Capital Goods—9.6% AAON 22,390 504,223 AAR 14,516 462,625 Actuant, Cl. A 32,007 739,042 Aegion 19,334 b 366,186 Aerojet Rocketdyne Holdings 24,595 b 506,903 AeroVironment 6,797 b 177,266 Albany International, Cl. A 13,445 535,111 American Science & Engineering 1,201 52,616 American Woodmark 7,503 b 411,540 Apogee Enterprises 13,072 688,110 Applied Industrial Technologies 17,495 693,677 Astec Industries 7,858 328,622 8 Common Stocks (continued) Shares Value ($) Capital Goods (continued) AZZ 11,046 572,183 Barnes Group 21,990 857,390 Briggs & Stratton 26,250 505,575 CIRCOR International 7,182 391,634 Comfort Systems USA 18,846 432,516 Cubic 12,273 583,949 Curtiss-Wright 23,583 1,708,353 DXP Enterprises 5,432 b 252,588 Dycom Industries 14,653 b 862,329 EMCOR Group 31,656 1,512,207 Encore Wire 8,285 366,943 EnerSys 22,131 1,555,588 Engility Holdings 4,700 118,252 EnPro Industries 9,206 526,767 ESCO Technologies 14,868 556,212 Federal Signal 36,117 538,504 Franklin Electric 16,245 525,201 General Cable 25,373 500,609 Gibraltar Industries 8,871 b 180,702 Griffon 23,130 368,230 Harsco 37,575 619,988 Hillenbrand 31,530 967,971 John Bean Technologies 15,809 594,260 Kaman 15,158 635,727 Lindsay 5,808 a 510,581 Lydall 8,627 b 255,014 Moog, Cl. A 19,660 b 1,389,569 Mueller Industries 26,702 927,093 MYR Group 9,812 b 303,779 National Presto Industries 2,495 a 200,398 PGT 15,540 b 225,485 Powell Industries 1,455 51,172 Quanex Building Products 20,350 436,101 Simpson Manufacturing 21,980 747,320 Standex International 5,136 410,520 TASER International 25,426 a,b 846,940 Tennant 7,589 495,865 The Fund 9 STATEMENT OF INVESTMENTS (Unaudited) (continued) Common Stocks (continued) Shares Value ($) Capital Goods (continued) Titan International 20,360 a 218,666 TopBuild 15,596 b 452,284 Toro 25,666 1,739,641 Universal Forest Products 11,112 578,157 Veritiv 3,335 121,594 Vicor 11,240 b 137,016 Watts Water Technologies, Cl. A 13,539 701,997 Commercial & Professional Services—4.4% ABM Industries 23,428 770,078 Brady, Cl. A 24,552 607,416 CDI 8,644 112,372 Essendant 20,566 807,216 Exponent 12,378 554,287 G&K Services, Cl. A 8,813 609,331 Healthcare Services Group 31,024 1,025,343 Heidrick & Struggles International 7,267 189,523 Insperity 9,131 464,768 Interface 30,929 774,771 Kelly Services, Cl. A 11,908 182,788 Korn/Ferry International 26,523 922,205 Matthews International, Cl. A 13,991 743,482 Mobile Mini 23,143 972,932 Navigant Consulting 26,671 b 396,598 On Assignment 23,270 b 914,046 Resources Connection 17,719 285,099 Tetra Tech 27,933 716,202 The Brink’s Company 22,312 656,642 TrueBlue 20,612 b 616,299 UniFirst 8,055 900,952 US Ecology 8,946 435,849 Viad 9,322 252,719 WageWorks 15,451 b 624,993 Consumer Durables & Apparel—3.9% Arctic Cat 6,599 219,153 Callaway Golf 35,564 317,942 10 Common Stocks (continued) Shares Value ($) Consumer Durables & Apparel (continued) Crocs 29,391 b 432,342 Ethan Allen Interiors 13,455 354,405 G-III Apparel Group 16,836 b 1,184,413 Helen of Troy 11,878 b 1,157,986 Iconix Brand Group 25,138 b 627,696 iRobot 13,177 a,b 420,083 La-Z-Boy 26,623 701,250 M/I Homes 10,923 b 269,470 Meritage Homes 16,009 b 753,864 Movado Group 10,934 296,967 Oxford Industries 7,999 699,513 Perry Ellis International 9,822 b 233,469 Ryland Group 22,831 1,058,673 Standard Pacific 64,869 b 577,983 Steven Madden 27,701 b 1,185,049 Sturm Ruger & Co 7,760 a 445,812 Unifi 6,804 b 227,934 Universal Electronics 8,957 b 446,417 Wolverine World Wide 52,153 1,485,317 Consumer Services—4.5% American Public Education 10,067 b 258,923 Biglari Holdings 561 b 232,114 BJ’s Restaurants 8,601 b 416,718 Bob Evans Farms 9,660 493,143 Boyd Gaming 39,632 b 592,498 Capella Education 5,943 318,961 Career Education 28,383 b 93,664 Cracker Barrel Old Country Store 10,843 a 1,617,342 DineEquity 8,056 798,269 Interval Leisure Group 16,423 375,266 Jack in the Box 18,783 1,655,909 Marcus 11,285 216,446 Marriott Vacations Worldwide 14,123 1,295,785 Monarch Casino & Resort 5,445 b 111,949 Papa John’s International 13,426 1,015,140 Pinnacle Entertainment 30,894 b 1,151,728 The Fund 11 STATEMENT OF INVESTMENTS (Unaudited) (continued) Common Stocks (continued) Shares Value ($) Consumer Services (continued) Popeyes Louisiana Kitchen 11,107 b 666,309 Red Robin Gourmet Burgers 5,855 b 502,476 Regis 20,088 b 316,587 Ruby Tuesday 27,633 b 173,259 Ruth’s Hospitality Group 21,076 339,745 Scientific Games, Cl. A 17,332 a,b 269,339 Sonic 25,636 738,317 Strayer Education 4,892 b 210,845 Texas Roadhouse 28,470 1,065,632 Diversified Financials—3.4% Calamos Asset Management, Cl. A 11,271 138,070 Cash America International 14,006 366,817 Encore Capital Group 9,652 a,b 412,526 Enova International 13,990 261,333 Evercore Partners, Cl. A 17,836 962,431 EZCORP, Cl. A 16,836 b 125,091 Financial Engines 26,148 a 1,110,767 First Cash Financial Services 13,727 b 625,814 Green Dot, Cl. A 18,406 b 351,923 Greenhill & Co 14,239 588,498 HFF, Cl. A 16,795 700,855 Interactive Brokers Group, Cl. A 25,057 1,041,369 Investment Technology Group 18,532 459,594 MarketAxess Holdings 18,306 1,698,248 Piper Jaffray 8,819 b 384,861 PRA Group 24,317 a,b 1,515,192 Virtus Investment Partners 2,545 336,576 World Acceptance 5,283 a,b 324,957 Energy—3.5% Approach Resources 13,260 a,b 90,831 Basic Energy Services 18,114 b 136,761 Bill Barrett 23,690 a,b 203,497 Bonanza Creek Energy 15,690 b 286,342 Bristow Group 16,655 887,711 CARBO Ceramics 7,452 a 310,227 12 Common Stocks (continued) Shares Value ($) Energy (continued) Carrizo Oil & Gas 23,176 b 1,141,186 Cloud Peak Energy 34,184 a,b 159,297 Comstock Resources 41,045 a 136,680 Contango Oil & Gas 6,844 b 83,976 Era Group 11,930 b 244,326 Exterran Holdings 29,879 975,549 Geospace Technologies 1,968 b 45,362 Green Plains 18,662 514,138 Gulf Island Fabrication 8,424 94,096 GulfMark Offshore, Cl. A 14,677 a 170,253 Hornbeck Offshore Services 14,659 a,b 300,949 ION Geophysical 67,718 b 72,458 Itron 17,983 b 619,335 Matrix Service 15,659 b 286,247 Newpark Resources 45,369 b 368,850 Northern Oil and Gas 35,724 a,b 241,851 PDC Energy 19,158 a,b 1,027,635 Penn Virginia 31,420 b 137,620 PetroQuest Energy 30,634 a,b 60,655 Pioneer Energy Services 32,245 b 204,433 Rex Energy 21,483 a,b 120,090 SEACOR Holdings 8,514 b 603,983 Stone Energy 27,465 b 345,784 Swift Energy 32,131 a,b 65,226 Synergy Resources 37,227 b 425,505 Tesco 16,430 179,087 TETRA Technologies 27,722 b 176,866 US Silica Holdings 26,909 a 790,048 Food & Staples Retailing—.3% Andersons 13,674 533,286 SpartanNash 14,562 473,847 Food, Beverage & Tobacco—1.9% B&G Foods 25,686 a 732,822 Cal-Maine Foods 16,052 a 837,914 Calavo Growers 6,305 327,419 The Fund 13 STATEMENT OF INVESTMENTS (Unaudited) (continued) Common Stocks (continued) Shares Value ($) Food, Beverage & Tobacco (continued) Darling Ingredients 71,222 b 1,044,115 Diamond Foods 9,394 b 294,784 J&J Snack Foods 7,052 780,445 Sanderson Farms 10,687 a 803,235 Seneca Foods, Cl. A 3,166 b 87,920 Snyder’s-Lance 22,961 740,951 Universal 10,857 a 622,323 Health Care Equipment & Services—9.3% Abaxis 10,806 556,293 ABIOMED 17,068 b 1,121,880 Aceto 12,402 305,461 Air Methods 19,248 a,b 795,712 Almost Family 1,909 b 76,188 Amedisys 14,503 b 576,204 AMN Healthcare Services 20,205 b 638,276 AmSurg 21,391 b 1,496,300 Analogic 6,615 521,923 AngioDynamics 12,213 b 200,293 Anika Therapeutics 8,139 b 268,831 Bio-Reference Laboratories 10,343 a,b 426,649 Cantel Medical 15,012 805,694 Chemed 8,654 1,134,539 Computer Programs & Systems 6,416 342,743 CONMED 12,530 730,123 CorVel 5,488 b 175,726 Cross Country Healthcare 10,644 b 134,966 CryoLife 9,536 107,566 Cyberonics 13,151 b 781,958 Cynosure, Cl. A 7,791 b 300,577 Ensign Group 8,931 456,017 ExamWorks Group 14,787 a,b 578,172 Greatbatch 13,502 b 728,028 Haemonetics 23,691 b 979,860 Hanger 15,427 b 361,609 HealthEquity 16,003 512,896 HealthStream 9,434 b 286,982 14 Common Stocks (continued) Shares Value ($) Health Care Equipment & Services (continued) Healthways 14,929 b 178,849 ICU Medical 6,556 b 627,147 Integra LifeSciences Holdings 10,426 b 702,400 Invacare 13,711 296,569 IPC Healthcare 7,485 b 414,594 Kindred Healthcare 38,571 782,606 Landauer 6,668 237,648 LHC Group 6,943 b 265,570 Magellan Health 12,519 b 877,206 Masimo 21,115 b 817,995 MedAssets 31,444 b 693,655 Medidata Solutions 24,949 b 1,355,230 Meridian Bioscience 22,221 414,199 Merit Medical Systems 19,358 b 416,971 Natus Medical 17,271 b 735,054 Neogen 15,916 b 755,055 NuVasive 22,257 b 1,054,537 Omnicell 18,341 b 691,639 PharMerica 14,752 b 491,242 Providence Service 3,642 b 161,268 Quality Systems 24,051 398,525 Select Medical Holdings 46,558 754,240 SurModics 10,348 b 242,350 Vascular Solutions 4,371 b 151,761 West Pharmaceutical Services 34,623 2,010,904 Household & Personal Products—.4% Central Garden & Pet, Cl. A 25,527 b 291,263 Inter Parfums 8,101 274,867 Medifast 8,486 b 274,268 WD-40 7,001 610,207 Insurance—2.6% American Equity Investment Life Holding 35,663 962,188 AMERISAFE 8,589 404,198 eHealth 567 b 7,195 Employers Holdings 19,426 442,524 The Fund 15 STATEMENT OF INVESTMENTS (Unaudited) (continued) Common Stocks (continued) Shares Value ($) Insurance (continued) HCI Group 3,985 176,177 Horace Mann Educators 17,413 633,485 Infinity Property & Casualty 6,134 465,203 Meadowbrook Insurance Group 13,762 118,353 Montpelier Re Holdings 18,248 720,796 Navigators Group 5,540 b 429,682 ProAssurance 24,253 1,120,731 RLI 15,592 801,273 Safety Insurance Group 4,237 244,517 Selective Insurance Group 27,570 773,338 Stewart Information Services 9,839 391,592 United Fire Group 11,334 371,302 United Insurance Holdings 7,720 119,969 Universal Insurance Holdings 18,514 448,039 Materials—5.0% A. Schulman 13,269 580,121 A.M. Castle & Co. 9,901 a,b 61,089 AK Steel Holding 60,166 a,b 232,842 American Vanguard 5,265 72,657 Balchem 13,341 743,361 Boise Cascade 20,362 b 746,878 Calgon Carbon 29,694 575,470 Century Aluminum 29,431 a,b 306,965 Clearwater Paper 10,548 b 604,400 Deltic Timber 3,751 253,718 Flotek Industries 17,860 a,b 223,786 FutureFuel 9,535 122,715 Glatfelter 19,909 437,799 Globe Specialty Metals 28,574 505,760 H.B. Fuller 21,335 866,628 Hawkins 2,111 85,263 Haynes International 4,806 237,032 Headwaters 37,413 b 681,665 Innophos Holdings 10,964 577,145 Intrepid Potash 26,738 b 319,252 Kaiser Aluminum 9,362 777,795 16 Common Stocks (continued) Shares Value ($) Materials (continued) KapStone Paper and Packaging 39,407 911,090 Koppers Holdings 6,369 157,442 Kraton Performance Polymers 14,345 b 342,559 LSB Industries 6,860 b 280,162 Materion 12,185 429,521 Myers Industries 9,338 177,422 Neenah Paper 9,418 555,285 Olympic Steel 4,593 80,102 OM Group 15,318 514,685 Quaker Chemical 6,774 601,802 Rayonier Advanced Materials 20,015 a 325,444 RTI International Metals 14,135 a,b 445,535 Schweitzer-Mauduit International 13,811 550,783 Stepan 9,607 519,835 Stillwater Mining 65,000 b 753,350 SunCoke Energy 30,036 390,468 Tredegar 10,047 222,139 Wausau Paper 26,511 243,371 Media—.6% E.W. Scripps, Cl. A 28,802 658,126 Gannet Company 48,615 680,124 Harte-Hanks 25,401 151,390 Scholastic 10,415 459,614 Sizmek 12,022 b 85,356 Pharmaceuticals, Biotech & Life Sciences—4.2% Acorda Therapeutics 20,273 a,b 675,699 Affymetrix 45,090 a,b 492,383 Albany Molecular Research 8,917 b 180,302 ANI Pharmaceuticals 3,908 a,b 242,491 Cambrex 17,078 b 750,407 DepoMed 29,443 a,b 631,847 Emergent BioSolutions 17,281 b 569,409 Impax Laboratories 29,493 b 1,354,319 Lannett Company 14,333 a,b 851,954 Ligand Pharmaceuticals 9,167 a,b 924,950 The Fund 17 STATEMENT OF INVESTMENTS (Unaudited) (continued) Common Stocks (continued) Shares Value ($) Pharmaceuticals, Biotech & Life Sciences (continued) Luminex 21,339 b 368,311 Medicines 27,795 b 795,215 MiMedx Group 44,793 b 519,151 Momenta Pharmaceuticals 26,312 b 600,177 Nektar Therapeutics 62,316 a,b 779,573 PAREXEL International 27,523 b 1,770,004 Prestige Brands Holdings 25,652 b 1,186,148 Repligen 15,436 b 637,044 Sagent Pharmaceuticals 12,776 b 310,585 Spectrum Pharmaceuticals 30,261 a,b 206,985 Supernus Pharmaceuticals 14,036 b 238,331 Real Estate—7.8% Acadia Realty Trust 29,650 c 863,112 Agree Realty 5,657 c 165,015 American Assets Trust 18,011 c 706,211 Associated Estates Realty 28,147 c 805,849 Capstead Mortgage 52,997 a,c 588,267 CareTrust 10,546 133,618 Cedar Realty Trust 39,978 c 255,859 Chesapeake Lodging Trust 25,805 c 786,536 CoreSite Realty 11,266 c 511,927 Cousins Properties 90,821 c 942,722 DiamondRock Hospitality 102,336 c 1,310,924 EastGroup Properties 16,715 c 939,884 Education Realty Trust 21,905 c 686,941 EPR Properties 27,502 c 1,506,560 Forestar Group 16,497 a,b,c 217,101 Franklin Street Properties 34,192 c 386,712 GEO Group 36,654 1,252,101 Getty Realty 17,692 c 289,441 Government Properties Income Trust 28,376 a,c 526,375 Healthcare Realty Trust 43,847 c 1,019,881 Inland Real Estate 47,446 c 446,941 Kite Realty Group Trust 35,344 c 864,868 Lexington Realty Trust 103,749 a,c 879,792 LTC Properties 18,719 c 778,710 18 Common Stocks (continued) Shares Value ($) Real Estate (continued) Medical Properties Trust 91,493 c 1,199,473 Parkway Properties 34,491 c 601,523 Pennsylvania Real Estate Investment Trust 29,807 c 636,081 Post Properties 27,596 c 1,500,395 PS Business Parks 10,409 c 751,009 Retail Opportunity Investments 40,779 c 636,968 Sabra Health Care 28,300 c 728,442 Saul Centers 7,146 c 351,512 Sovran Self Storage 16,697 c 1,451,136 Summit Hotel Properties 41,189 c 535,869 Universal Health Realty Income Trust 7,162 c 332,747 Urstadt Biddle Properties, Cl. A 15,414 c 287,934 Retailing—5.1% Barnes & Noble 21,065 b 546,847 Big 5 Sporting Goods 9,561 135,862 Blue Nile 6,264 b 190,363 Buckle 13,333 a 610,251 Caleres 20,636 655,812 Cato, Cl. A 13,321 516,322 Christopher & Banks 14,670 b 58,827 Finish Line, Cl. A 19,903 553,701 Francesca’s Holdings 21,121 b 284,500 Fred’s, Cl. A 11,472 221,295 FTD Companies 8,546 b 240,912 Genesco 10,568 b 697,805 Group 1 Automotive 9,718 882,686 Haverty Furniture 12,604 272,498 Hibbett Sports 11,798 a,b 549,551 Kirkland’s 7,728 215,379 Lithia Motors, Cl. A 11,217 1,269,316 Lumber Liquidators Holdings 11,003 a,b 227,872 MarineMax 13,195 b 310,214 Men’s Wearhouse 20,088 1,287,038 Monro Muffler Brake 13,427 834,622 NutriSystem 13,248 329,610 Outerwall 9,990 a 760,339 The Fund 19 STATEMENT OF INVESTMENTS (Unaudited) (continued) Common Stocks (continued) Shares Value ($) Retailing (continued) PEP Boys-Manny Moe & Jack 17,193 b 210,958 PetMed Express 10,485 a 181,076 Pool 21,379 1,500,378 Select Comfort 28,036 b 843,043 Sonic Automotive, Cl. A 12,992 309,599 Stage Stores 10,802 189,359 Stein Mart 13,136 137,534 The Children’s Place 11,257 736,320 Tuesday Morning 18,405 b 207,332 Vitamin Shoppe 14,766 b 550,329 VOXX International 10,882 b 90,103 Zumiez 10,052 b 267,685 Semiconductors & Semiconductor Equipment—3.8% Advanced Energy Industries 20,558 b 565,139 Brooks Automation 33,052 378,445 Cabot Microelectronics 11,134 b 524,523 CEVA 4,791 b 93,089 Cirrus Logic 29,569 b 1,006,233 Cohu 18,938 250,550 Diodes 20,708 b 499,270 DSP Group 15,468 b 159,784 Exar 12,973 b 126,876 Kopin 30,842 b 106,405 Kulicke & Soffa Industries 39,138 b 458,306 Micrel 14,413 200,341 Microsemi 44,147 b 1,542,938 MKS Instruments 26,257 996,191 Monolithic Power Systems 16,995 861,816 Nanometrics 7,456 b 120,191 Pericom Semiconductor 16,656 219,026 Power Integrations 13,975 631,390 Rudolph Technologies 17,902 b 215,003 Semtech 31,179 b 618,903 Synaptics 16,479 b 1,429,306 Tessera Technologies 24,663 936,701 Ultratech 10,042 b 186,380 20 Common Stocks (continued) Shares Value ($) Semiconductors & Semiconductor Equipment (continued) Veeco Instruments 16,685 b 479,527 Software & Services—6.4% Blackbaud 23,177 1,319,930 Blucora 21,556 b 348,129 Bottomline Technologies 18,351 b 510,341 CACI International, Cl. A 11,491 b 929,507 Cardtronics 22,635 b 838,627 Ciber 29,928 b 103,252 comScore 14,483 b 771,365 CSG Systems International 18,563 587,705 Dealertrack Technologies 19,554 b 1,227,796 DHI Group 18,366 b 163,274 Ebix 10,775 a 351,373 Epiq Systems 10,641 179,620 ExlService Holdings 16,779 b 580,218 Forrester Research 5,683 204,702 Heartland Payment Systems 16,390 885,879 IGATE 14,596 b 696,083 Interactive Intelligence Group 5,916 b 263,085 j2 Global 20,541 1,395,556 Liquidity Services 10,712 b 103,157 LivePerson 21,434 b 210,268 LogMeIn 12,925 b 833,533 ManTech International, Cl. A 11,333 328,657 MicroStrategy, Cl. A 4,226 b 718,758 Monotype Imaging Holdings 19,818 477,812 Monster Worldwide 58,160 b 380,366 NetScout Systems 20,065 a,b 735,784 NIC 31,838 581,999 Perficient 14,215 b 273,497 Progress Software 27,459 b 755,122 QuinStreet 12,138 b 78,290 Stamps.com 7,995 b 588,192 SYKES Enterprises 22,368 b 542,424 Synchronoss Technologies 15,942 b 729,028 The Fund 21 STATEMENT OF INVESTMENTS (Unaudited) (continued) Common Stocks (continued) Shares Value ($) Software & Services (continued) Take-Two Interactive Software 37,907 b 1,045,096 Tangoe 14,111 b 177,516 TeleTech Holdings 8,673 234,865 VASCO Data Security International 13,907 a,b 419,852 Virtusa 11,021 b 566,479 XO Group 12,908 b 211,046 Technology Hardware & Equipment—5.6% ADTRAN 25,938 421,492 Agilysys 10,199 b 93,627 Anixter International 13,050 b 850,207 Badger Meter 6,347 402,971 Bel Fuse, Cl. B 5,345 109,679 Benchmark Electronics 28,932 b 630,139 Black Box 8,331 166,620 CalAmp 14,120 a,b 257,831 Checkpoint Systems 21,554 219,420 Coherent 12,465 b 791,278 Comtech Telecommunications 8,384 243,555 CTS 21,006 404,786 Daktronics 16,373 194,184 DTS 11,591 b 353,410 Electro Scientific Industries 10,296 54,260 Electronics For Imaging 20,976 b 912,666 Fabrinet 14,232 b 266,565 FARO Technologies 7,367 b 344,039 Harmonic 54,546 b 372,549 II-VI 22,976 b 436,084 Insight Enterprises 21,039 b 629,276 Ixia 26,316 b 327,371 Littelfuse 9,746 924,798 Mercury Systems 8,501 b 124,455 Methode Electronics 20,435 560,941 MTS Systems 6,174 425,697 NETGEAR 17,031 b 511,271 Newport 20,778 b 393,951 22 Common Stocks (continued) Shares Value ($) Technology Hardware & Equipment (continued) OSI Systems 8,600 b 608,794 Park Electrochemical 9,316 178,495 Plexus 16,931 b 742,932 QLogic 41,434 b 587,948 Rofin-Sinar Technologies 14,989 b 413,696 Rogers 9,740 b 644,204 Sanmina 41,698 b 840,632 ScanSource 11,543 b 439,327 Super Micro Computer 15,093 b 446,451 SYNNEX 12,258 897,163 TTM Technologies 37,859 b 378,211 ViaSat 19,267 b 1,161,029 Telecommunication Services—.8% 8x8 37,599 b 336,887 Atlantic Tele-Network 6,116 422,493 Cincinnati Bell 96,419 b 368,321 Consolidated Communications Holdings 22,663 476,150 General Communication, Cl. A 18,218 b 309,888 Iridium Communications 37,585 a,b 341,648 Lumos Networks 5,197 76,864 Spok Holdings 10,227 172,223 Transportation—2.5% Allegiant Travel 6,000 1,067,280 ArcBest 14,500 461,100 Atlas Air Worldwide Holdings 10,395 b 571,309 Celadon Group 13,018 269,212 Echo Global Logistics 11,322 b 369,777 Forward Air 12,914 674,886 Hawaiian Holdings 25,490 b 605,387 Heartland Express 22,927 463,813 Hub Group, Cl. A 15,308 b 617,525 Knight Transportation 26,550 709,947 Matson 22,616 950,777 Republic Airways Holdings 23,730 b 217,841 The Fund 23 STATEMENT OF INVESTMENTS (Unaudited) (continued) Common Stocks (continued) Shares Value ($) Transportation (continued) Roadrunner Transportation Systems 9,603 b 247,757 Saia 13,048 b 512,656 SkyWest 22,323 335,738 UTi Worldwide 35,325 b 352,897 Utilities—3.4% ALLETE 19,901 923,207 American States Water 18,764 701,586 Avista 29,090 891,608 El Paso Electric 16,205 561,665 Laclede Group 18,717 a 974,407 New Jersey Resources 36,764 1,012,848 Northwest Natural Gas 11,444 482,708 NorthWestern 21,486 a 1,047,443 Piedmont Natural Gas 37,885 a 1,337,719 South Jersey Industries 29,954 740,762 Southwest Gas 23,727 1,262,514 UIL Holdings 27,957 1,280,990 Total Common Stocks (cost $218,348,373) Principal Short-Term Investments—.0% Amount ($) Value ($) U.S. Treasury Bills: 0.08%, 12/10/15 55,000 d 54,991 0.10%, 9/17/15 55,000 d 55,001 Total Short-Term Investments (cost $109,969) Other Investment—.4% Shares Value ($) Registered Investment Company; Dreyfus Institutional Preferred Plus Money Market Fund (cost $1,280,632) 1,280,632 e 24 Investment of Cash Collateral for Securities Loaned—7.2% Shares Value ($) Registered Investment Company; Dreyfus Institutional Cash Advantage Fund (cost $23,922,557) 23,922,557 e Total Investments (cost $243,661,531) % Liabilities, Less Cash and Receivables %) ) Net Assets % a Security, or portion thereof, on loan.At June 30, 2015, the value of the fund’s securities on loan was $32,565,814 and the value of the collateral held by the fund was $33,253,496, consisting of cash collateral of $23,922,557 and U.S. Government & Agency securities valued at $9,330,939. b Non-income producing security. c Investment in real estate investment trust. d Held by or on behalf of a counterparty for open financial futures contracts. e Investment in affiliated money market mutual fund. Portfolio Summary (Unaudited) † Value (%) Value (%) Banks 9.6 Semiconductors & Capital Goods 9.6 Semiconductor Equipment 3.8 Health Care Equipment & Services 9.3 Energy 3.5 Real Estate 7.8 Diversified Financials 3.4 Short-Term/Money Market Investments 7.6 Utilities 3.4 Software & Services 6.4 Insurance 2.6 Technology Hardware & Equipment 5.6 Transportation 2.5 Retailing 5.1 Food, Beverage & Tobacco 1.9 Materials 5.0 Automobiles & Components .9 Consumer Services 4.5 Telecommunication Services .8 Commercial & Professional Services 4.4 Media .6 Pharmaceuticals, Household & Personal Products .4 Biotech & Life Sciences 4.2 Food & Staples Retailing .3 Consumer Durables & Apparel 3.9 † Based on net assets. See notes to financial statements. The Fund 25 STATEMENT OF FINANCIAL FUTURES June 30, 2015 (Unaudited) Market Value Unrealized Covered by (Depreciation) Contracts Contracts ($) Expiration at 6/30/2015 ($) Financial Futures Long Russell 2000 E-mini 13 1,625,520 September 2015 ) See notes to financial statements. 26 STATEMENT OF ASSETS AND LIABILITIES June 30, 2015 (Unaudited) Cost Value Assets ($): Investments in securities—See Statement of Investments (including securities on loan, valued at $32,565,814)—Note 1(b): Unaffiliated issuers 218,458,342 330,780,143 Affiliated issuers 25,203,189 25,203,189 Cash 93,234 Receivable for investment securities sold 4,498,620 Dividends and securities lending income receivable—Note 1(b) 361,529 Receivable for futures variation margin—Note 4 6,808 Liabilities ($): Due to The Dreyfus Corporation and affiliates—Note 3(b) 159,279 Liability for securities on loan—Note 1(b) 23,922,557 Payable for investment securities purchased 4,508,902 Payable for shares of Beneficial Interest redeemed 66,968 Accrued expenses 1,000 Net Assets ($) Composition of Net Assets ($): Paid-in capital 212,527,468 Accumulated undistributed investment income—net 1,668,224 Accumulated net realized gain (loss) on investments 5,793,317 Accumulated net unrealized appreciation (depreciation) on investments [including ($25,993) net unrealized (depreciation) on financial futures] 112,295,808 Net Assets ($) Shares Outstanding (unlimited number of $.001 par value shares of Beneficial Interest authorized) 18,681,656 Net Asset Value, offering and redemption price per share ($) See notes to financial statements. The Fund 27 STATEMENT OF OPERATIONS Six Months Ended June 30, 2015 (Unaudited) Investment Income ($): Income: Cash dividends (net of $498 foreign taxes withheld at source): Unaffiliated issuers 2,492,491 Affiliated issuers 1,166 Income from securities lending—Note 1(b) 113,698 Interest 53 Total Income Expenses: Management fee—Note 3(a) 579,888 Distribution fees—Note 3(b) 414,205 Trustees’ fees—Note 3(a,c) 44,501 Loan commitment fees—Note 2 1,114 Total Expenses Less—Trustees’ fees reimbursed by the Manager—Note 3(a) (44,501 ) Net Expenses Investment Income—Net Realized and Unrealized Gain (Loss) on Investments—Note 4 ($): Net realized gain (loss) on investments 12,248,721 Net realized gain (loss) on financial futures 171,498 Net Realized Gain (Loss) Net unrealized appreciation (depreciation) on investments (993,664 ) Net unrealized appreciation (depreciation) on financial futures (173,118 ) Net Unrealized Appreciation (Depreciation) ) Net Realized and Unrealized Gain (Loss) on Investments Net Increase in Net Assets Resulting from Operations See notes to financial statements. 28 STATEMENT OF CHANGES IN NET ASSETS Six Months Ended June 30, 2015 Year Ended (Unaudited) December 31, 2014 Operations ($): Investment income—net 1,612,201 2,367,023 Net realized gain (loss) on investments 12,420,219 21,925,891 Net unrealized appreciation (depreciation) on investments (1,166,782 ) (8,383,867 ) Net Increase (Decrease) in Net Assets Resulting from Operations Dividends to Shareholders from ($): Investment income—net (2,379,002 ) (1,896,663 ) Net realized gain on investments (21,208,628 ) (18,012,952 ) Total Dividends ) ) Beneficial Interest Transactions ($): Net proceeds from shares sold 22,647,238 59,376,728 Dividends reinvested 23,587,630 19,909,615 Cost of shares redeemed (40,879,675 ) (69,629,432 ) Increase (Decrease) in Net Assets from Beneficial Interest Transactions Total Increase (Decrease) in Net Assets ) Net Assets ($): Beginning of Period 337,651,616 331,995,273 End of Period Undistributed investment income—net 1,668,224 2,435,025 Capital Share Transactions (Shares): Shares sold 1,251,818 3,327,239 Shares issued for dividends reinvested 1,340,206 1,116,636 Shares redeemed (2,257,188 ) (3,947,068 ) Net Increase (Decrease) in Shares Outstanding See notes to financial statements. The Fund 29 FINANCIAL HIGHLIGHTS The following table describes the performance for the fiscal periods indicated. Total return shows how much your investment in the fund would have increased (or decreased) during each period, assuming you had reinvested all dividends and distributions.The fund’s total returns do not refect expenses associated with variable annuity or insurance contracts. These figures have been derived from the fund’s financial statements. Six Months Ended June 30, 2015 Year Ended December 31, (Unaudited) 2014 2013 2012 2011 2010 Per Share Data ($): Net asset value, beginning of period 18.40 18.60 13.56 12.17 12.20 9.75 Investment Operations: Investment income—net a .09 .13 .11 .17 .07 .08 Net realized and unrealized gain (loss) on investments .62 .79 5.31 1.73 .01 2.43 Total from Investment Operations .71 .92 5.42 1.90 .08 2.51 Distributions: Dividends from investment income—net (.13 ) (.11 ) (.17 ) (.06 ) (.08 ) (.06 ) Dividends from net realized gain on investments (1.19 ) (1.01 ) (.21 ) (.45 ) (.03 ) — Total Distributions (1.32 ) (1.12 ) (.38 ) (.51 ) (.11 ) (.06 ) Net asset value, end of period 17.79 18.40 18.60 13.56 12.17 12.20 Total Return (%) 3.98 b 5.12 40.72 15.74 .56 25.83 Ratios/Supplemental Data (%): Ratio of total expenses to average net assets .63 c .63 .60 .60 .60 .60 Ratio of net expenses to average net assets .60 c .60 .60 .60 .60 .60 Ratio of net investment income to average net assets .97 c .73 .70 1.32 .54 .75 Portfolio Turnover Rate 7.16 b 14.30 16.76 13.66 22.23 32.85 Net Assets, end of period ($ x 1,000) 332,285 337,652 331,995 219,570 196,429 177,724 a Based on average shares outstanding. b Not annualized. c Annualized. See notes to financial statements. 30 NOTES TO FINANCIAL STATEMENTS (Unaudited) NOTE 1—Significant Accounting Policies: Small Cap Stock Index Portfolio (the “fund”) is a separate diversified series of Dreyfus Investment Portfolio (the “Company”), which is registered under the Investment Company Act of 1940, as amended (the “Act”), as an open-end management investment company and operates as a series company currently offering four series, including the fund. The fund is only offered to separate accounts established by insurance companies to fund variable annuity contracts and variable life insurance policies. The fund’s investment objective is to seek to match the performance of the Standard & Poor’s ® SmallCap 600 Index. The Dreyfus Corporation (the “Manager” or “Dreyfus”), a wholly-owned subsidiary of The Bank of New York Mellon Corporation (“BNY Mellon”), serves as the fund’s investment adviser. MBSC Securities Corporation (the “Distributor”), a wholly-owned subsidiary of Dreyfus, is the distributor of the fund’s shares, which are sold to the public without a sales charge. The Company accounts separately for the assets, liabilities and operations of each series. Expenses directly attributable to each series are charged to that series’ operations; expenses which are applicable to all series are allocated among them on a pro rata basis. The Financial Accounting Standards Board (“FASB”) Accounting Standards Codification (“ASC”) is the exclusive reference of authoritative U.S. generally accepted accounting principles (“GAAP”) recognized by the FASB to be applied by nongovernmental entities. Rules and interpretive releases of the Securities and Exchange Commission (“SEC”) under authority of federal laws are also sources of authoritative GAAP for SEC registrants. The fund’s financial statements are prepared in accordance with GAAP, which may require the use of management estimates and assumptions. Actual results could differ from those estimates. The Fund 31 NOTES TO FINANCIAL STATEMENTS (Unaudited) (continued) The Company enters into contracts that contain a variety of indemnifications. The fund’s maximum exposure under these arrangements is unknown.The fund does not anticipate recognizing any loss related to these arrangements. (a) Portfolio valuation: The fair value of a financial instrument is the amount that would be received to sell an asset or paid to transfer a liability in an orderly transaction between market participants at the measurement date (i.e., the exit price). GAAP establishes a fair value hierarchy that prioritizes the inputs of valuation techniques used to measure fair value. This hierarchy gives the highest priority to unadjusted quoted prices in active markets for identical assets or liabilities (Level 1 measurements) and the lowest priority to unobservable inputs (Level 3 measurements). Additionally, GAAP provides guidance on determining whether the volume and activity in a market has decreased significantly and whether such a decrease in activity results in transactions that are not orderly. GAAP requires enhanced disclosures around valuation inputs and techniques used during annual and interim periods. Various inputs are used in determining the value of the fund’s investments relating to fair value measurements.These inputs are summarized in the three broad levels listed below: Level 1 —unadjusted quoted prices in active markets for identical investments. Level 2 —other significant observable inputs (including quoted prices for similar investments, interest rates, prepayment speeds, credit risk, etc.). Level 3 —significant unobservable inputs (including the fund’s own assumptions in determining the fair value of investments). The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. Changes in valuation techniques may result in transfers in or out of an assigned level within the disclosure hierarchy. Valuation techniques used to value the fund’s investments are as follows: 32 Investments in securities are valued at the last sales price on the securities exchange or national securities market on which such securities are primarily traded. Securities listed on the National Market System for which market quotations are available are valued at the official closing price or, if there is no official closing price that day, at the last sales price. For open short positions, asked prices are used for valuation purposes. Bid price is used when no asked price is available. Registered investment companies that are not traded on an exchange are valued at their net asset value.All of the preceding securities are generally categorized within Level 1 of the fair value hierarchy. Securities not listed on an exchange or the national securities market, or securities for which there were no transactions, are valued at the average of the most recent bid and asked prices. U.S.Treasury Bills are valued at the mean price between quoted bid prices and asked prices by an independent pricing service (the “Service”) approved by the Company’s Board of Trustees (the “Board”). These securities are generally categorized within Level 2 of the fair value hierarchy. The Service’s procedures are reviewed by Dreyfus under the general supervision of the Board. Fair valuing of securities may be determined with the assistance of a pricing service using calculations based on indices of domestic securities and other appropriate indicators, such as prices of relevant American Depository Receipts and financial futures. Utilizing these techniques may result in transfers between Level 1 and Level 2 of the fair value hierarchy. When market quotations or official closing prices are not readily available, or are determined not to reflect accurately fair value, such as when the value of a security has been significantly affected by events after the close of the exchange or market on which the security is principally traded (for example, a foreign exchange or market), but before the fund calculates its net asset value, the fund may value these investments at fair value as determined in accordance with the procedures approved by the the Board. Certain factors may be considered The Fund 33 NOTES TO FINANCIAL STATEMENTS (Unaudited) (continued) when fair valuing investments such as: fundamental analytical data, the nature and duration of restrictions on disposition, an evaluation of the forces that influence the market in which the securities are purchased and sold, and public trading in similar securities of the issuer or comparable issuers. These securities are either categorized within Level 2 or 3 of the fair value hierarchy depending on the relevant inputs used. For restricted securities where observable inputs are limited, assumptions about market activity and risk are used and are generally categorized within Level 3 of the fair value hierarchy. Financial futures, which are traded on an exchange, are valued at the last sales price on the securities exchange on which such securities are primarily traded or at the last sales price on the national securities market on each business day and are generally categorized within Level 1 of the fair value hierarchy. The following is a summary of the inputs used as of June 30, 2015 in valuing the fund’s investments: Level 2—Other Level 3— Level 1— Significant Significant Unadjusted Observable Unobservable Quoted Prices Inputs Inputs Total Assets ($) Investments in Securities: Equity Securities— Domestic Common Stocks † 329,592,383 — — Equity Securities— Foreign Common Stocks † 1,077,768 — — Mutual Funds 25,203,189 — — U.S. Treasury — 109,992 — Liabilities ($) Other Financial Instruments: Financial Futures †† (25,993 ) — — ) † See Statement of Investments for additional detailed categorizations. †† Amount shown represents unrealized (depreciation) at period end. 34 At June 30, 2015, there were no transfers between Level 1 and Level 2 of the fair value hierarchy. (b) Securities transactions and investment income: Securities transactions are recorded on a trade date basis. Realized gains and losses from securities transactions are recorded on the identified cost basis. Dividend income is recognized on the ex-dividend date and interest income, including, where applicable, accretion of discount and amortization of premium on investments, is recognized on the accrual basis. Pursuant to a securities lending agreement with The Bank of New York Mellon, a subsidiary of BNY Mellon and an affiliate of Dreyfus, the fund may lend securities to qualified institutions. It is the fund’s policy that, at origination, all loans are secured by collateral of at least 102% of the value of U.S. securities loaned and 105% of the value of foreign securities loaned. Collateral equivalent to at least 100% of the market value of securities on loan is maintained at all times. Collateral is either in the form of cash, which can be invested in certain money market mutual funds managed by Dreyfus or U.S. Government and Agency securities.The fund is entitled to receive all dividends, interest and distributions on securities loaned, in addition to income earned as a result of the lending transaction. Should a borrower fail to return the securities in a timely manner, The Bank of New York Mellon is required to replace the securities for the benefit of the fund or credit the fund with the market value of the unreturned securities and is subrogated to the fund’s rights against the borrower and the collateral. During the period ended June 30, 2015, The Bank of New York Mellon earned $33,782 from lending portfolio securities, pursuant to the securities lending agreement. (c) Affiliated issuers: Investments in other investment companies advised by Dreyfus are defined as “affiliated” under the Act. The Fund 35 NOTES TO FINANCIAL STATEMENTS (Unaudited) (continued) Investments in affiliated investment companies during the period ended June 30, 2015 were as follows: Affiliated Investment Value Value Net Company 12/31/2014 ($) Purchases ($) Sales ($) 6/30/2015 ($) Assets (%) Dreyfus Institutional Preferred Plus Money Market Fund 4,690,932 30,369,305 33,779,605 1,280,632 .4 Dreyfus Institutional Cash Advantage Fund 14,492,086 66,017,120 56,586,649 23,922,557 7.2 Total (d) Dividends to shareholders: Dividends are recorded on the ex-dividend date. Dividends from investment income-net and dividends from net realized capital gains, if any, are normally declared and paid annually, but the fund may make distributions on a more frequent basis to comply with the distribution requirements of the Internal Revenue Code of 1986, as amended (the “Code”). To the extent that net realized capital gains can be offset by capital loss carryovers, it is the policy of the fund not to distribute such gains. Income and capital gain distributions are determined in accordance with income tax regulations, which may differ from GAAP. (e) Federal income taxes: It is the policy of the fund to continue to qualify as a regulated investment company, if such qualification is in the best interests of its shareholders, by complying with the applicable provisions of the Code, and to make distributions of taxable income sufficient to relieve it from substantially all federal income and excise taxes. As of and during the period ended June 30, 2015, the fund did not have any liabilities for any uncertain tax positions.The fund recognizes interest and penalties, if any, related to uncertain tax positions as income tax expense in the Statement of Operations. During the period ended June 30, 2015, the fund did not incur any interest or penalties. 36 Each tax year in the three-year period ended December 31, 2014 remains subject to examination by the Internal Revenue Service and state taxing authorities. The tax character of distributions paid to shareholders during the fiscal year ended December 31, 2014 was as follows: ordinary income $3,645,372 and long-term capital gains $16,264,243.The tax character of current year distributions will be determined at the end of the current fiscal year. NOTE 2—Bank Lines of Credit: The fund participates with other Dreyfus-managed funds in a $430 million unsecured credit facility led by Citibank, N.A. and a $300 million unsecured credit facility provided by The Bank of New York Mellon (each, a “Facility”), each to be utilized primarily for temporary or emergency purposes, including the financing of redemptions. In connection therewith, the fund has agreed to pay its pro rata portion of commitment fees for each Facility. Interest is charged to the fund based on rates determined pursuant to the terms of the respective Facility at the time of borrowing. During the period ended June 30, 2015, the fund did not borrow under the Facilities. NOTE 3—Management Fee and Other Transactions with Affiliates: (a) Pursuant to a management agreement (the “Agreement”) with Dreyfus, the management fee is computed at the annual rate of .35% of the value of the fund’s average daily net assets and is payable monthly. Under the terms of the Agreement, Dreyfus has agreed to pay all of the expenses of the fund (excluding management fees, Rule 12b-1 Distribution Plan fees, taxes, interest expense, brokerage commissions, commitment fees on borrowings, trustees fees, fees and expenses of independent counsel to the fund and the non-interested Board members, and extraordinary expenses). In addition, Dreyfus has also agreed to The Fund 37 NOTES TO FINANCIAL STATEMENTS (Unaudited) (continued) reduce its fee in an amount equal to the fund’s allocated portion of the accrued fees and expenses of non-interested Board members and fees and expenses of independent counsel to the fund. During the period ended June 30, 2015, fees reimbursed by Dreyfus amounted to $44,501. (b) Under the Distribution Plan adopted pursuant to Rule 12b-1 under the Act, Service shares pay the Distributor for distributing its shares, for servicing and/or maintaining Service shares’ shareholder accounts and for advertising and marketing for Service shares. The Distribution Plan provides for payments to be made at an annual rate of .25% of the value of the Service shares’ average daily net assets.The Distributor may make payments to Participating Insurance Companies and to brokers and dealers acting as principal underwriter for their variable insurance products. The fees payable under the Distribution Plan are payable without regard to actual expenses incurred. During the period ended June 30, 2015, Service shares were charged $414,205 pursuant to the Distribution Plan. The components of “Due to The Dreyfus Corporation and affiliates” in the Statement of Assets and Liabilities consist of: management fees $96,865 and Distribution Plan fees $69,189, which are offset against an expense reimbursement currently in effect in the amount of $6,775. (c) Each Board member also serves as a Board member of other funds within the Dreyfus complex. Annual retainer fees and attendance fees are allocated to each fund based on net assets. NOTE 4—Securities Transactions: The aggregate amount of purchases and sales of investment securities, excluding short-term securities and financial futures, during the period ended June 30, 2015, amounted to $23,534,544 and $31,111,421, respectively. Derivatives: A derivative is a financial instrument whose performance is derived from the performance of another asset. Each type of deriv- 38 ative instrument that was held by the fund during the period ended June 30, 2015 is discussed below. Financial Futures: In the normal course of pursuing its investment objective, the fund is exposed to market risk, including equity price risk as a result of changes in value of underlying financial instruments.The fund invests in financial futures in order to manage its exposure to or protect against changes in the market. A financial futures contract represents a commitment for the future purchase or a sale of an asset at a specified date. Upon entering into such contracts, these investments require initial margin deposits with a counterparty, which consist of cash or cash equivalents.The amount of these deposits is determined by the exchange or Board of Trade on which the contract is traded and is subject to change. Accordingly, variation margin payments are received or made to reflect daily unrealized gains or losses which are recorded in the Statement of Operations.When the contracts are closed, the fund recognizes a realized gain or loss which is reflected in the Statement of Operations.There is minimal counterparty credit risk to the fund with financial futures since they are exchange traded, and the exchange guarantees the financial futures against default. Financial futures open at June 30, 2015 are set forth in the Statement of Financial Futures. The following summarizes the average market value of derivatives outstanding during the period ended June 30, 2015: Average Market Value ($) Equity financial futures 3,088,619 At June 30, 2015, accumulated net unrealized appreciation on investments was $112,321,801, consisting of $122,444,428 gross unrealized appreciation and $10,122,627 gross unrealized depreciation. At June 30, 2015, the cost of investments for federal income tax purposes was substantially the same as the cost for financial reporting purposes (see the Statement of Investments). The Fund 39 NOTES For More Information Telephone 1-800-554-4611 or 1-516-338-3300 Mail The Dreyfus Family of Funds, 144 Glenn Curtiss Boulevard, Uniondale, NY 11556-0144 Attn: Investments Division The fund files its complete schedule of portfolio holdings with the Securities and Exchange Commission (“SEC”) for the first and third quarters of each fiscal year on Form N-Q. The fund’s Forms N-Q are available on the SEC’s website at http://www.sec.gov and may be reviewed and copied at the SEC’s Public Reference Room in Washington, DC. Information on the operation of the Public Reference Room may be obtained by calling 1-800-SEC-0330. A description of the policies and procedures that the fund uses to determine how to vote proxies relating to portfolio securities, and information regarding how the fund voted these proxies for the most recent 12-month period ended June 30 is available at http://www.dreyfus.com and on the SEC’s website at http://www.sec.gov. The description of the policies and procedures is also available without charge, upon request, by calling 1-800-DREYFUS. Dreyfus Investment Portfolios, Technology Growth Portfolio SEMIANNUAL REPORT June 30, 2015 The views expressed in this report reflect those of the portfolio manager only through the end of the period covered and do not necessarily represent the views of Dreyfus or any other person in the Dreyfus organization. Any such views are subject to change at any time based upon market or other conditions and Dreyfus disclaims any responsibility to update such views.These views may not be relied on as investment advice and, because investment decisions for a Dreyfus fund are based on numerous factors, may not be relied on as an indication of trading intent on behalf of any Dreyfus fund. Not FDIC-Insured • Not Bank-Guaranteed • May Lose Value Contents THE FUND 2 A Letter from the President 3 Discussion of Fund Performance 6 Understanding Your Fund’s Expenses 6 Comparing Your Fund’s Expenses With Those of Other Funds 7 Statement of Investments 10 Statement of Assets and Liabilities 11 Statement of Operations 12 Statement of Changes in Net Assets 14 Financial Highlights 16 Notes to Financial Statements FOR MORE INFORMATION Back Cover Dreyfus Investment Portfolios, Technology Growth Portfolio The Fund A LETTER FROM THE PRESIDENT Dear Shareholder: We are pleased to present this semiannual report for Dreyfus Investment Portfolios, Technology Growth Portfolio, covering the six-month period from January 1, 2015, through June 30, 2015. For information about how the fund performed during the reporting period, as well as general market perspectives, we provide a Discussion of Fund Performance on the pages that follow. The U.S. stock market proved volatile on its way to posting modest gains over the first half of 2015. Investors were worried when the economic recovery stalled during the first quarter of the year due to unusually harsh winter weather, a strengthening U.S. dollar, and expected increases in short-term interest rates. These fears waned during the second quarter, when economic growth seemed to regain momentum. While a number of headwinds remained, investors were encouraged by better employment data, stronger housing markets, and stabilizing currency exchange rates. We expect economic uncertainty and bouts of market volatility to persist over the near term as Europe continues to struggle with instability in Greece, China addresses a stubborn economic slowdown, geopolitical conflicts flare across the Middle East, and U.S. investors await the first in a series of short-term interest rate hikes. We remain more optimistic regarding the economy’s long-term outlook, which we believe should be supported by improved consumer and business confidence as well as aggressively accommodative monetary policies from many of the world’s major central banks.As always, we urge you to discuss these observations with your financial advisor, who can help you assess their implications for your investment portfolio. Thank you for your continued confidence and support. J. Charles Cardona President The Dreyfus Corporation July 15, 2015 2 DISCUSSION OF FUND PERFORMANCE For the period of January 1, 2015, through June 30, 2015, as provided by Barry K. Mills, CFA, Portfolio Manager Fund and Market Performance Overview For the six-month period ended June 30, 2015, Dreyfus Investment Portfolios, Technology Growth Portfolio’s Initial shares produced a total return of 4.31%, and its Service shares produced a total return of 4.18%. 1 The fund’s benchmarks, the Morgan Stanley High Technology 35 Index (“MS High Tech 35 Index”) and the Standard & Poor’s 500 Composite Stock Price Index (“S&P 500 Index”), produced total returns of 0.22% and 1.23%, respectively, over the same period. Although broad market averages rose mildly amid uneven economic growth, technology stocks produced roughly flat returns during the reporting period, largely due to weak returns from companies focused on legacy platforms, such as desktop computers. Strong individual stock selections and an emphasis on fast growing, innovative companies enabled the fund to outperform its benchmarks. The Fund’s Investment Approach The fund seeks capital appreciation.To pursue its goal, the fund normally invests at least 80% of its net assets in the stocks of growth companies of any size that Dreyfus believes to be leading producers or beneficiaries of technological innovation. In choosing stocks, the fund looks for technology companies with the potential for strong earnings or revenue growth rates, although some of the fund’s investments may currently be experiencing losses. Up to 25% of the fund’s assets may be invested in foreign securities. The fund’s investment process centers on a multi-dimensional approach that looks for opportunities across emerging growth, cyclical, or stable growth companies.The fund’s investment approach seeks companies that appear to have strong earnings momentum, positive earnings revisions, favorable growth, product, or market cycles, and/or favorable valuations. Legacy Technology Lagged Market Averages In contrast to robust employment gains and improved business and consumer confidence during much of 2014, the economic recovery proved more uneven over the first half of The Fund 3 DISCUSSION OF FUND PERFORMANCE (continued) 2015. The U.S. economy contracted modestly during the first quarter in the face of severe winter weather and a labor slowdown in West Coast ports. Global economic weakness further weighed on U.S. exporters when massive quantitative easing programs in overseas markets caused the U.S. dollar to appreciate sharply against most foreign currencies. Meanwhile, lower oil prices created challenges for energy producers. In this environment, technology stocks got off to a slow start during the opening months of 2015. Stock prices rebounded in the spring as weather conditions eased and economic activity resurged. However, unlike the prior reporting period, when technology investors favored stocks of cheaply valued but slow growing PC makers and legacy parts suppliers, investors in the spring of 2015 tended to reward faster growing companies producing innovations in areas such as cybersecurity, cloud computing, and social media. Focus on Growth and Innovation Boosted Fund Results The fund’s performance relative to its benchmark benefited from our emphasis on fast growing areas of the technology sector, and our corresponding decision to avoid most legacy enterprises tied to the PC market.Top performers ranged from security specialists to mobile messaging firms and automotive technology providers. Tencent Holdings, China’s largest social networking and online entertainment company, advanced amid gains in its mobile user base and higher advertising revenue. Network security services provider Fortinet saw sharp revenue increases as businesses and governments allocated additional funds to combat a wave of damaging cyberattacks. NXP Semiconductors climbed after announcing that it would acquire Freescale Semiconductor, making the combined firm one of the industry’s largest. Electric car maker Tesla Motors moved higher after the company announced new models and battery products and overcame production bottlenecks to achieve shipment targets.Another top automotive technology holding, Israel-based Mobileye, reported better-than-expected quarterly earnings as growing numbers of automakers incorporated the company’s electronic driver assist systems into their vehicles. Of course, not all of the fund’s investments outperformed its benchmarks. China-based online marketplace Alibaba Group declined due to a revenue shortfall when the company failed to monetize transactions on its platform as effectively as analysts expected. Web-based information technology systems provider Rackspace Hosting 4 delivered solid earnings in the first quarter of 2015 but offered disappointing guidance for the rest of the year. Semiconductor equipment giant Applied Materials was hurt when regulatory concerns derailed a proposed merger with Tokyo Electron.The fund’s relative performance also suffered from its lack of exposure to online retailer Amazon.com during the first three months of the year, and to high-flying online media provider Netflix throughout the reporting period. Continuing to Emphasize Fast-Growing Technologies With the U.S. economy gaining strength, we believe that the technology areas in which the fund’s investments are currently focused—such as cybersecurity, cloud computing, software as a service, social media, and automotive technology—are positioned to continue performing well. At the same time, we remain watchful for the impact of changing currency exchange rates and relatively weak global economic growth on exporters. July 15, 2015 Please note, the position in any security highlighted with italicized typeface was sold during the reporting period. The technology sector has been among the most volatile sectors of the stock market.Technology companies involve greater risk because their revenue and/or earnings tend to be less predictable, and some companies may be experiencing significant losses. Equity funds are subject generally to market, market sector, market liquidity, issuer, and investment style risks, among other factors, to varying degrees, all of which are more fully described in the fund’s prospectus. The fund is only available as a funding vehicle under variable life insurance policies or variable annuity contracts issued by insurance companies. Individuals may not purchase shares of the fund directly. A variable annuity is an insurance contract issued by an insurance company that enables investors to accumulate assets on a tax-deferred basis for retirement or other long-term goals The investment objective and policies of Dreyfus Investment Portfolios, Technology Growth Portfolio made available through insurance products may be similar to other funds managed or advised by Dreyfus. However, the investment results of the fund may be higher or lower than, and may not be comparable to, those of any other Dreyfus fund. 1 Total return includes reinvestment of dividends and any capital gains paid. Past performance is no guarantee of future results. Share price and investment return fluctuate such that upon redemption, fund shares may be worth more or less than their original cost.The fund’s performance does not reflect the deduction of additional charges and expenses imposed in connection with investing in variable insurance contracts, which will reduce returns. 2 SOURCE: BLOOMBERG L.P. — Reflects reinvestment of net dividends and, where applicable, capital gain distributions.The Morgan Stanley High Technology 35 Index is an unmanaged, equal dollar-weighted index of 35 stocks from the electronics-based subsectors. Investors cannot invest directly in any index. 3 SOURCE: LIPPER INC. — Reflects monthly reinvestment of dividends and, where applicable, capital gain distributions.The Standard & Poor’s 500 ® Composite Stock Price Index is a widely accepted, unmanaged index of U.S. stock market performance. Investors cannot invest directly in any index. The Fund 5 UNDERSTANDING YOUR FUND’S EXPENSES (Unaudited) As a mutual fund investor, you pay ongoing expenses, such as management fees and other expenses. Using the information below, you can estimate how these expenses affect your investment and compare them with the expenses of other funds.You also may pay one-time transaction expenses, including sales charges (loads), redemption fees and expenses associated with variable annuity or insurance contracts, which are not shown in this section and would have resulted in higher total expenses. For more information, see your fund’s prospectus or talk to your financial adviser. Review your fund’s expenses The table below shows the expenses you would have paid on a $1,000 investment in Dreyfus Investment Portfolios,Technology Growth Portfolio from January 1, 2015 to June 30, 2015. It also shows how much a $1,000 investment would be worth at the close of the period, assuming actual returns and expenses. Expenses and Value of a $1,000 Investment assuming actual returns for the six months ended June 30, 2015 Initial Shares Service Shares Expenses paid per $1,000 † $ 4.26 $ 5.52 Ending value (after expenses) $ 1,043.10 $ 1,041.80 COMPARING YOUR FUND’S EXPENSES WITH THOSE OF OTHER FUNDS (Unaudited) Using the SEC’s method to compare expenses The Securities and Exchange Commission (SEC) has established guidelines to help investors assess fund expenses. Per these guidelines, the table below shows your fund’s expenses based on a $1,000 investment, assuming a hypothetical 5% annualized return. You can use this information to compare the ongoing expenses (but not transaction expenses or total cost) of investing in the fund with those of other funds. All mutual fund shareholder reports will provide this information to help you make this comparison. Please note that you cannot use this information to estimate your actual ending account balance and expenses paid during the period. Expenses and Value of a $1,000 Investment assuming a hypothetical 5% annualized return for the six months ended June 30, 2015 Initial Shares Service Shares Expenses paid per $1,000 † $ 4.21 $ 5.46 Ending value (after expenses) $ $ † Expenses are equal to the fund’s annualized expense ratio of .84% for Initial shares and 1.09% for Service shares, multiplied by the average account value over the period, multiplied by 181/365 (to reflect the one-half year period). 6 STATEMENT OF INVESTMENTS June 30, 2015 (Unaudited) Common Stocks—96.5% Shares Value ($) Application Software—15.6% Adobe Systems 148,483 a 12,028,608 Cerner 117,931 a 8,144,315 Citrix Systems 82,197 a 5,766,941 salesforce.com 181,425 a 12,632,623 Splunk 90,538 a 6,303,256 Automobile Manufacturers—3.2% Tesla Motors 34,796 a,b Communications Equipment—3.7% Cisco Systems 389,893 Computer Storage & Peripherals—7.0% Apple 113,808 14,274,368 Lenovo Group 4,368,000 6,051,992 Data Processing & Outsourced Services—6.6% Paychex 121,547 5,698,123 Visa, Cl. A 200,393 13,456,390 Electronic Components—5.8% Amphenol, Cl. A 167,429 9,705,859 Mobileye 130,525 b 6,940,014 Internet Retail—4.9% Amazon.com 32,745 a Internet Software & Services—17.2% Akamai Technologies 123,212 a 8,602,662 Facebook, Cl. A 169,779 a 14,561,096 Google, Cl. A 10,384 a 5,607,775 Google, Cl. C 10,412 a 5,419,550 The Fund 7 STATEMENT OF INVESTMENTS (Unaudited) (continued) Common Stocks (continued) Shares Value ($) Internet Software & Services (continued) LinkedIn, Cl. A 45,958 a 9,496,302 Tencent Holdings 293,200 5,851,480 IT Consulting & Other Services—4.6% Cognizant Technology Solutions, Cl. A 214,915 a Semiconductor Equipment—12.7% Avago Technologies 65,217 8,669,296 Cavium 78,981 a 5,434,683 Microchip Technology 176,255 b 8,358,893 NXP Semiconductors 86,473 a 8,491,649 Qorvo 71,208 a 5,715,866 Systems Software—15.2% Fortinet 159,636 a 6,597,756 Oracle 283,749 11,435,085 Palo Alto Networks 37,775 a 6,599,292 ServiceNow 77,044 a 5,725,140 VMware, Cl. A 157,584 a,b 13,511,252 Total Common Stocks (cost $219,945,761) Other Investment—3.0% Registered Investment Company; Dreyfus Institutional Preferred Plus Money Market Fund (cost $8,620,591) 8,620,591 c 8 Investment of Cash Collateral for Securities Loaned—7.8% Shares Value ($) Registered Investment Company; Dreyfus Institutional Cash Advantage Fund (cost $22,598,419) 22,598,419 c Total Investments (cost $251,164,771) % Liabilities, Less Cash and Receivables %) ) Net Assets % a Non-income producing security. b Security, or portion thereof, on loan.At June 30, 2015, the value of the fund’s securities on loan was $37,763,004 and the value of the collateral held by the fund was $38,275,739, consisting of cash collateral of $22,598,419 and U.S. Government & Agency securities valued at $15,677,320. c Investment in affiliated money market mutual fund. Portfolio Summary (Unaudited) † Value (%) Value (%) Internet Software & Services 17.2 Electronic Components 5.8 Application Software 15.6 Internet Retail 4.9 Systems Software 15.2 IT Consulting & Other Services 4.6 Semiconductor Equipment 12.7 Communications Equipment 3.7 Money Market Investments 10.8 Automobile Manufacturers 3.2 Computer Storage & Peripherals 7.0 Data Processing & Outsourced Services 6.6 † Based on net assets. See notes to financial statements. The Fund 9 STATEMENT OF ASSETS AND LIABILITIES June 30, 2015 (Unaudited) Cost Value Assets ($): Investments in securities—See Statement of Investments (including securities on loan, valued at $37,763,004)—Note 1(b): Unaffiliated issuers 219,945,761 278,464,537 Affiliated issuers 31,219,010 31,219,010 Cash 342,631 Receivable for investment securities sold 1,466,537 Dividends and securities lending income receivable 27,108 Prepaid expenses 1,029 Liabilities ($): Due to The Dreyfus Corporation and affiliates—Note 3(b) 236,772 Liability for securities on loan—Note 1(b) 22,598,419 Payable for shares of Beneficial Interest redeemed 21,432 Accrued expenses 64,701 Net Assets ($) Composition of Net Assets ($): Paid-in capital 214,892,011 Accumulated investment (loss)—net (582,727 ) Accumulated net realized gain (loss) on investments 15,771,468 Accumulated net unrealized appreciation (depreciation) on investments 58,518,776 Net Assets ($) Net Asset Value Per Share Initial Shares Service Shares Net Assets ($) 88,885,702 199,713,826 Shares Outstanding 5,088,018 11,902,792 Net Asset Value Per Share ($) See notes to financial statements. 10 STATEMENT OF OPERATIONS Six Months Ended June 30, 2015 (Unaudited) Investment Income ($): Income: Cash dividends: Unaffiliated issuers 829,113 Affiliated issuers 6,058 Income from securities lending—Note 1(b) 19,928 Total Income Expenses: Management fee—Note 3(a) 1,062,950 Distribution fees—Note 3(b) 242,636 Trustees’ fees and expenses—Note 3(c) 51,847 Professional fees 35,687 Custodian fees—Note 3(b) 18,428 Prospectus and shareholders’ reports 10,742 Loan commitment fees—Note 2 946 Shareholder servicing costs—Note 3(b) 443 Miscellaneous 14,148 Total Expenses Less—reduction in fees due to earnings credits—Note 3(b) (1 ) Net Expenses Investment (Loss)—Net ) Realized and Unrealized Gain (Loss) on Investments—Note 4 ($): Net realized gain (loss) on investments 16,428,074 Net unrealized appreciation (depreciation) on investments (4,618,277 ) Net Realized and Unrealized Gain (Loss) on Investments Net Increase in Net Assets Resulting from Operations See notes to financial statements. The Fund 11 STATEMENT OF CHANGES IN NET ASSETS Six Months Ended June 30, 2015 Year Ended (Unaudited) December 31, 2014 Operations ($): Investment (loss)—net (582,727 ) (633,908 ) Net realized gain (loss) on investments 16,428,074 30,147,217 Net unrealized appreciation (depreciation) on investments (4,618,277 ) (11,220,542 ) Net Increase (Decrease) in Net Assets Resulting from Operations Dividends to Shareholders from ($): Net realized gain on investments: Initial Shares (9,027,789 ) (5,129,350 ) Service Shares (20,490,561 ) (10,634,942 ) Total Dividends ) ) Beneficial Interest Transactions ($): Net proceeds from shares sold: Initial Shares 2,791,871 8,366,168 Service Shares 13,389,929 29,602,554 Dividends reinvested: Initial Shares 9,027,789 5,129,350 Service Shares 20,490,561 10,634,942 Cost of shares redeemed: Initial Shares (13,719,467 ) (15,094,005 ) Service Shares (9,366,660 ) (38,169,931 ) Increase (Decrease) in Net Assets from Beneficial Interest Transactions Total Increase (Decrease) in Net Assets Net Assets ($): Beginning of Period 284,276,785 281,279,232 End of Period Accumulated investment (loss)—net (582,727 ) — 12 Six Months Ended June 30, 2015 Year Ended (Unaudited) December 31, 2014 Capital Share Transactions: Initial Shares Shares sold 151,860 461,954 Shares issued for dividends reinvested 524,566 277,562 Shares redeemed (752,047 ) (841,829 ) Net Increase (Decrease) in Shares Outstanding ) ) Service Shares Shares sold 762,834 1,674,566 Shares issued for dividends reinvested 1,238,849 594,795 Shares redeemed (534,065 ) (2,186,451 ) Net Increase (Decrease) in Shares Outstanding See notes to financial statements. The Fund 13 FINANCIAL HIGHLIGHTS The following tables describe the performance for each share class for the fiscal periods indicated. All information (except portfolio turnover rate) reflects financial results for a single fund share.Total return shows how much your investment in the fund would have increased (or decreased) during each period, assuming you had reinvested all dividends and distributions. The fund’s total returns do not reflect expenses associated with variable annuity or insurance contracts.These figures have been derived from the fund’s financial statements. Six Months Ended June 30, 2015 Year Ended December 31, Initial Shares (Unaudited) 2014 2013 2012 2011 2010 Per Share Data ($): Net asset value, beginning of period 18.65 18.38 13.84 11.97 12.98 9.99 Investment Operations: Investment income (loss)—net a (.02 ) (.01 ) (.01 ) .00 b (.03 ) (.03 ) Net realized and unrealized gain (loss) on investments .79 1.26 4.55 1.87 (.98 ) 3.02 Total from Investment Operations .77 1.25 4.54 1.87 (1.01 ) 2.99 Distributions: Dividends from net realized gain on investments (1.95 ) (.98 ) — Net asset value, end of period 17.47 18.65 18.38 13.84 11.97 12.98 Total Return (%) 4.31 c 6.82 32.80 15.62 (7.78 ) 29.93 Ratios/Supplemental Data (%): Ratio of total expenses to average net assets .84 d .83 .85 .83 .83 .81 Ratio of net expenses to average net assets .84 d .83 .85 .83 .83 .81 Ratio of net investment income (loss) to average net assets (.24 ) d (.05 ) (.05 ) .03 (.25 ) (.33 ) Portfolio Turnover Rate 39.08 c 72.20 68.73 52.00 79.60 103.90 Net Assets, end of period ($ x 1,000) 88,886 96,320 96,786 79,353 74,929 91,806 a Based on average shares outstanding. b Amount represents less than $.01 per share. c Not annualized. d Annualized. See notes to financial statements. 14 Six Months Ended June 30, 2015 Year Ended December 31, Service Shares (Unaudited) 2014 2013 2012 2011 2010 Per Share Data ($): Net asset value, beginning of period 18.01 17.82 13.45 11.66 12.68 9.78 Investment Operations: Investment (loss)—net a (.04 ) (.05 ) (.04 ) (.03 ) (.06 ) (.06 ) Net realized and unrealized gain (loss) on investments .76 1.22 4.41 1.82 (.96 ) 2.96 Total from Investment Operations .72 1.17 4.37 1.79 (1.02 ) 2.90 Distributions: Dividends from net realized gain on investments (1.95 ) (.98 ) — Net asset value, end of period 16.78 18.01 17.82 13.45 11.66 12.68 Total Return (%) 4.18 b 6.58 32.49 15.35 (8.05 ) 29.65 Ratios/Supplemental Data (%): Ratio of total expenses to average net assets 1.09 c 1.08 1.10 1.08 1.08 1.06 Ratio of net expenses to average net assets 1.09 c 1.08 1.10 1.08 1.08 1.06 Ratio of net investment (loss) to average net assets (.49 ) c (.30 ) (.30 ) (.22 ) (.50 ) (.58 ) Portfolio Turnover Rate 39.08 b 72.20 68.73 52.00 79.60 103.90 Net Assets, end of period ($ x 1,000) 199,714 187,957 184,493 160,409 125,006 145,238 a Based on average shares outstanding. b Not annualized. c Annualized. See notes to financial statements. The Fund 15 NOTES TO FINANCIAL STATEMENTS (Unaudited) NOTE 1—Significant Accounting Policies: Technology Growth Portfolio (the “fund”) is a separate diversified series of Dreyfus Investment Portfolios (the “Company”), which is registered under the Investment Company Act of 1940, as amended (the “Act”), as an open-end management investment company and operates as a series company currently offering four series, including the fund. The fund is only offered to separate accounts established by insurance companies to fund variable annuity contracts and variable life insurance policies.The fund’s investment objective is to seek capital appreciation.The Dreyfus Corporation (the “Manager” or “Dreyfus”), a wholly-owned subsidiary of The Bank of New York Mellon Corporation (“BNY Mellon”), serves as the fund’s investment adviser. MBSC Securities Corporation (the “Distributor”), a wholly-owned subsidiary of Dreyfus, is the distributor of the fund’s shares, which are sold to the public without a sales charge. The fund is authorized to issue an unlimited number of $.001 par value shares of Beneficial Interest in each of the following classes of shares: Initial and Service. Each class of shares has identical rights and privileges, except with respect to the Distribution Plan and the expenses borne by each class, the allocation of certain transfer agency costs, and certain voting rights. Income, expenses (other than expenses attributable to a specific class), and realized and unrealized gains or losses on investments are allocated to each class of shares based on its relative net assets. The Company accounts separately for the assets, liabilities and operations of each series. Expenses directly attributable to each series are charged to that series’ operations; expenses which are applicable to all series are allocated among them on a pro rata basis. The Financial Accounting Standards Board (“FASB”) Accounting Standards Codification (“ASC”) is the exclusive reference of authoritative U.S. generally accepted accounting principles (“GAAP”) recognized by the FASB to be applied by nongovernmental entities. Rules and interpretive releases of the Securities and Exchange Commission (“SEC”) under authority of federal laws are also sources of authoritative GAAP for 16 SEC registrants. The fund’s financial statements are prepared in accordance with GAAP, which may require the use of management estimates and assumptions. Actual results could differ from those estimates. The Company enters into contracts that contain a variety of indemnifications. The fund’s maximum exposure under these arrangements is unknown.The fund does not anticipate recognizing any loss related to these arrangements. (a) Portfolio valuation: The fair value of a financial instrument is the amount that would be received to sell an asset or paid to transfer a liability in an orderly transaction between market participants at the measurement date (i.e., the exit price). GAAP establishes a fair value hierarchy that prioritizes the inputs of valuation techniques used to measure fair value. This hierarchy gives the highest priority to unadjusted quoted prices in active markets for identical assets or liabilities (Level 1 measurements) and the lowest priority to unobservable inputs (Level 3 measurements). Additionally, GAAP provides guidance on determining whether the volume and activity in a market has decreased significantly and whether such a decrease in activity results in transactions that are not orderly. GAAP requires enhanced disclosures around valuation inputs and techniques used during annual and interim periods. Various inputs are used in determining the value of the fund’s investments relating to fair value measurements.These inputs are summarized in the three broad levels listed below: Level 1 —unadjusted quoted prices in active markets for identical investments. Level 2 —other significant observable inputs (including quoted prices for similar investments, interest rates, prepayment speeds, credit risk, etc.). Level 3 —significant unobservable inputs (including the fund’s own assumptions in determining the fair value of investments). The Fund 17 NOTES TO FINANCIAL STATEMENTS (Unaudited) (continued) The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. Changes in valuation techniques may result in transfers in or out of an assigned level within the disclosure hierarchy. Valuation techniques used to value the fund’s investments are as follows: Investments in securities are valued at the last sales price on the securities exchange or national securities market on which such securities are primarily traded. Securities listed on the National Market System for which market quotations are available are valued at the official closing price or, if there is no official closing price that day, at the last sales price. For open short positions, asked prices are used for valuation purposes. Bid price is used when no asked price is available. Registered investment companies that are not traded on an exchange are valued at their net asset value. All of the preceding securities are generally categorized within Level 1 of the fair value hierarchy. Securities not listed on an exchange or the national securities market, or securities for which there were no transactions, are valued at the average of the most recent bid and asked prices. These securities are generally categorized within Level 2 of the fair value hierarchy. Fair valuing of securities may be determined with the assistance of a pricing service using calculations based on indices of domestic securities and other appropriate indicators, such as prices of relevant American Depository Receipts and financial futures. Utilizing these techniques may result in transfers between Level 1 and Level 2 of the fair value hierarchy. When market quotations or official closing prices are not readily available, or are determined not to reflect accurately fair value, such as when the value of a security has been significantly affected by events after the close of the exchange or market on which the security is principally traded (for example, a foreign exchange or market), but before the fund calculates its net asset value, the fund may value these investments at fair value as determined in accordance with the procedures approved by the Company’s Board of Trustees (the “Board”). 18 Certain factors may be considered when fair valuing investments such as: fundamental analytical data, the nature and duration of restrictions on disposition, an evaluation of the forces that influence the market in which the securities are purchased and sold, and public trading in similar securities of the issuer or comparable issuers. These securities are either categorized within Level 2 or 3 of the fair value hierarchy depending on the relevant inputs used. For restricted securities where observable inputs are limited, assumptions about market activity and risk are used and are generally categorized within Level 3 of the fair value hierarchy. The following is a summary of the inputs used as of June 30, 2015 in valuing the fund’s investments: Level 2—Other Level 3— Level 1— Significant Significant Unadjusted Observable Unobservable Quoted Prices Inputs Inputs Total Assets ($) Investments in Securities: Equity Securities— Domestic Common Stocks † 242,460,106 — — Equity Securities— Foreign Common Stocks † 36,004,431 — — Mutual Funds 31,219,010 — — † See Statement of Investments for additional detailed categorizations. At December 31, 2014, $13,761,361 of exchange traded domestic equity securities were classified within Level 2 of the fair value hierarchy. (b) Securities transactions and investment income: Securities transactions are recorded on a trade date basis. Realized gains and losses from securities transactions are recorded on the identified cost basis. Dividend income is recognized on the ex-dividend date and interest income, including, where applicable, accretion of discount and amortization of premium on investments, is recognized on the accrual basis. The Fund 19 NOTES TO FINANCIAL STATEMENTS (Unaudited) (continued) Pursuant to a securities lending agreement with The Bank of New York Mellon, a subsidiary of BNY Mellon and an affiliate of Dreyfus, the fund may lend securities to qualified institutions. It is the fund’s policy that, at origination, all loans are secured by collateral of at least 102% of the value of U.S. securities loaned and 105% of the value of foreign securities loaned. Collateral equivalent to at least 100% of the market value of securities on loan is maintained at all times. Collateral is either in the form of cash, which can be invested in certain money market mutual funds managed by Dreyfus, or U.S. Government and Agency securities.The fund is entitled to receive all dividends, interest and distributions on securities loaned, in addition to income earned as a result of the lending transaction. Should a borrower fail to return the securities in a timely manner, The Bank of New York Mellon is required to replace the securities for the benefit of the fund or credit the fund with the market value of the unreturned securities and is subrogated to the fund’s rights against the borrower and the collateral. During the period ended June 30, 2015, The Bank of New York Mellon earned $5,945 from lending portfolio securities, pursuant to the securities lending agreement. (c) Affiliated issuers: Investments in other investment companies advised by Dreyfus are defined as “affiliated” under the Act. Investments in affiliated investment companies during the period ended June 30, 2015, were as follows: Affiliated Investment Value Value Net Company 12/31/2014 ($) Purchases ($) Sales ($) 6/30/2015 ($) Assets (%) Dreyfus Institutional Preferred Plus Money Market Fund 7,826,448 73,426,622 72,632,479 8,620,591 3.0 Dreyfus Institutional Cash Advantage Fund 5,748,432 66,117,330 49,267,343 22,598,419 7.8 Total 13,574,880 20 (d) Dividends to shareholders: Dividends are recorded on the ex-dividend date. Dividends from investment income-net and dividends from net realized capital gains, if any, are normally declared and paid annually, but the fund may make distributions on a more frequent basis to comply with the distribution requirements of the Internal Revenue Code of 1986, as amended (the “Code”). To the extent that net realized capital gains can be offset by capital loss carryovers, it is the policy of the fund not to distribute such gains. Income and capital gain distributions are determined in accordance with income tax regulations, which may differ from GAAP. (e) Federal income taxes: It is the policy of the fund to continue to qualify as a regulated investment company, if such qualification is in the best interests of its shareholders, by complying with the applicable provisions of the Code, and to make distributions of taxable income sufficient to relieve it from substantially all federal income and excise taxes. As of and during the period ended June 30, 2015, the fund did not have any liabilities for any uncertain tax positions.The fund recognizes interest and penalties, if any, related to uncertain tax positions as income tax expense in the Statement of Operations. During the period ended June 30, 2015, the fund did not incur any interest or penalties. Each tax year in the three-year period ended December 31, 2014 remains subject to examination by the Internal Revenue Service and state taxing authorities. The tax character of distributions paid to shareholders during the fiscal year ended December 31, 2014 was as follows: long-term capital gains $15,764,292. The tax character of current year distributions will be determined at the end of the current fiscal year. NOTE 2—Bank Lines of Credit: The fund participates with other Dreyfus-managed funds in a $430 million unsecured credit facility led by Citibank, N.A. and a $300 million unsecured credit facility provided by The Bank of New York The Fund 21 NOTES TO FINANCIAL STATEMENTS (Unaudited) (continued) Mellon (each, a “Facility”), each to be utilized primarily for temporary or emergency purposes, including the financing of redemptions. In connection therewith, the fund has agreed to pay its pro rata portion of commitment fees for each Facility. Interest is charged to the fund based on rates determined pursuant to the terms of the respective Facility at the time of borrowing. During the period ended June 30, 2015, the fund did not borrow under the Facilities. NOTE 3—Management Fee and Other Transactions with Affiliates: (a) Pursuant to a management agreement with Dreyfus, the management fee is computed at the annual rate of .75% of the value of the fund’s average daily net assets and is payable monthly (b) Under the Distribution Plan adopted pursuant to Rule 12b-1 under the Act, Service shares pay the Distributor for distributing its shares, for servicing and/or maintaining Service shares’ shareholder accounts and for advertising and marketing for Service shares. The Distribution Plan provides for payments to be made at an annual rate of .25% of the value of the Service shares’ average daily net assets.The Distributor may make payments to Participating Insurance Companies and to brokers and dealers acting as principal underwriter for their variable insurance products. The fees payable under the Distribution Plan are payable without regard to actual expenses incurred. During the period ended June 30, 2015, Service shares were charged $242,636 pursuant to the Distribution Plan. The fund has arrangements with the transfer agent and the custodian whereby the fund may receive earnings credits when positive cash balances are maintained, which are used to offset transfer agency and 22 custody fees. For financial reporting purposes, the fund includes net earnings credits as an expense offset in the Statement of Operations. The fund compensates Dreyfus Transfer, Inc., a wholly-owned subsidiary of Dreyfus, under a transfer agency agreement for providing transfer agency and cash management services for the fund.The majority of transfer agency fees are comprised of amounts paid on a per account basis, while cash management fees are related to fund subscriptions and redemptions. During the period ended June 30, 2015, the fund was charged $306 for transfer agency services and $28 for cash management services.These fees are included in Shareholder servicing costs in the Statement of Operations. Cash management fees were partially offset by earnings credits of $1. The fund compensates The Bank of NewYork Mellon under a custody agreement for providing custodial services for the fund.These fees are determined based on net assets, geographic region and transaction activity. During the period ended June 30, 2015, the fund was charged $18,428 pursuant to the custody agreement. During the period ended June 30, 2015, the fund was charged $6,240 for services performed by the Chief Compliance Officer and his staff. The components of “Due to The Dreyfus Corporation and affiliates” in the Statement of Assets and Liabilities consist of: management fees $180,541, Distribution Plan fees $41,624, custodian fees $11,322, Chief Compliance Officer fees $3,169 and transfer agency fees $116. (c) Each Board member also serves as a Board member of other funds within the Dreyfus complex. Annual retainer fees and attendance fees are allocated to each fund based on net assets. The Fund 23 NOTES TO FINANCIAL STATEMENTS (Unaudited) (continued) NOTE 4—Securities Transactions: The aggregate amount of purchases and sales of investment securities, excluding short-term securities, during the period ended June 30, 2015, amounted to $107,044,031 and $117,138,998, respectively. At June 30, 2015, accumulated net unrealized appreciation on investments was $58,518,776, consisting of $62,922,098 gross unrealized appreciation and $4,403,322 gross unrealized depreciation. At June 30, 2015, the cost of investments for federal income tax purposes was substantially the same as the cost for financial reporting purposes (see the Statement of Investments). 24 For More Information Telephone 1-800-554-4611 or 1-516-338-3300 Mail The Dreyfus Family of Funds, 144 Glenn Curtiss Boulevard, Uniondale, NY 11556-0144 Attn: Investments Division The fund files its complete schedule of portfolio holdings with the Securities and Exchange Commission (“SEC”) for the first and third quarters of each fiscal year on Form N-Q. The fund’s Forms N-Q are available on the SEC’s website at http://www.sec.gov and may be reviewed and copied at the SEC’s Public Reference Room in Washington, DC. Information on the operation of the Public Reference Room may be obtained by calling 1-800-SEC-0330. A description of the policies and procedures that the fund uses to determine how to vote proxies relating to portfolio securities, and information regarding how the fund voted these proxies for the most recent 12-month period ended June 30 is available at http://www.dreyfus.com and on the SEC’s website at http://www.sec.gov. The description of the policies and procedures is also available without charge, upon request, by calling 1-800-DREYFUS. Item 2. Code of Ethics. Not applicable. Item 3. Audit Committee Financial Expert. Not applicable. Item 4. Principal Accountant Fees and Services. Not applicable. Item 5. Audit Committee of Listed Registrants. Not applicable. Item 6. Investments. (a) Not applicable. Item 7. Disclosure of Proxy Voting Policies and Procedures for Closed-End ManagementInvestment Companies. Not applicable. Item 8. Portfolio Managers of Closed-End Management Investment Companies. Not applicable. Item 9. Purchases of Equity Securities by Closed-End Management Investment Companies andAffiliated Purchasers. Not applicable. [CLOSED END FUNDS ONLY] Item 10. Submission of Matters to a Vote of Security Holders. There have been no material changes to the procedures applicable to Item 10. Item 11. Controls and Procedures. (a) The Registrant's principal executive and principal financial officers have concluded, based on their evaluation of the Registrant's disclosure controls and procedures as of a date within 90 days of the filing date of this report, that the Registrant's disclosure controls and procedures are reasonably designed to ensure that information required to be disclosed by the Registrant on Form N-CSR is recorded, processed, summarized and reported within the required time periods and that information required to be disclosed by the Registrant in the reports that it files or submits on Form N-CSR is accumulated and communicated to the Registrant's management, including its principal executive and principal financial officers, as appropriate to allow timely decisions regarding required disclosure. (b) There were no changes to the Registrant's internal control over financial reporting that occurred during the second fiscal quarter of the period covered by this report that have materially affected, or are reasonably likely to materially affect, the Registrant's internal control over financial reporting. Item 12. Exhibits. (a)(1) Not applicable. (a)(2) Certifications of principal executive and principal financial officers as required by Rule 30a-2(a) under the Investment Company Act of 1940. (a)(3) Not applicable. (b) Certification of principal executive and principal financial officers as required by Rule 30a-2(b) under the Investment Company Act of 1940. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the Registrant has duly caused this Report to be signed on its behalf by the undersigned, thereunto duly authorized. Dreyfus Investment Portfolios By: /s/ Bradley J.
